Exhibit 10.1
LOAN AND SECURITY AGREEMENT
     THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of the
Effective Date by and between (i) SILICON VALLEY BANK, a California corporation
with a loan production office located at 275 Grove Street, Suite 2-200, Newton,
Massachusetts 02466 (“Bank”), and (ii) GLOBAL TELECOM & TECHNOLOGY, INC., a
Delaware corporation (“GTTI”), GLOBAL TELECOM & TECHNOLOGY AMERICAS, INC., a
Virginia corporation (“GTTA”), each with offices located at 8484 Westpark Drive,
Suite 720, McLean, Virginia 22102, GTT-EMEA, LTD., a private limited liability
company incorporated and registered in England and Wales with offices located at
5th Floor, Morley House, 26 Holborn Viaduct, London EC1A 2AT (“EMEA”) and WBS
CONNECT, LLC, a Colorado limited liability company with offices located at 8400
E. Crescent Parkway, Suite 600, Greenwood Village, Colorado 80111 (“WBS”, and
together with GTTI, GTTA and EMEA, individually and collectively, jointly and
severally, the “Borrower”), provides the terms on which Bank shall lend to
Borrower and Borrower shall repay Bank. The parties agree as follows:
     1 ACCOUNTING AND OTHER TERMS
     Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP, as
applicable. Capitalized terms not otherwise defined in this Agreement shall have
the meanings set forth in Section 13. All other terms contained in this
Agreement, unless otherwise indicated, shall have the meaning provided by the
Code to the extent such terms are defined therein.
     2 LOAN AND TERMS OF PAYMENT
     2.1 Promise to Pay. Borrower hereby unconditionally, jointly and severally,
promises to pay Bank the outstanding principal amount of all Credit Extensions
and accrued and unpaid interest thereon as and when due in accordance with this
Agreement.
     2.1.1 Revolving Advances.
          (a) Availability. Subject to the terms and conditions of this
Agreement and to the deduction of Reserves, Bank shall make Advances not
exceeding the Availability Amount. Amounts borrowed under the Revolving Line may
be repaid, and prior to the Revolving Line Maturity Date, reborrowed, subject to
the applicable terms and conditions precedent herein.
          (b) Termination; Repayment. The Revolving Line terminates on the
Revolving Line Maturity Date, when the principal amount of all Advances, the
unpaid interest thereon, and all other Obligations relating to the Revolving
Line shall be immediately due and payable.
     2.1.2 Letters of Credit Sublimit.
          (a) As part of the Revolving Line and subject to the deduction of
Reserves, Bank shall issue or have issued Letters of Credit denominated in
Dollars or a Foreign Currency for Borrower’s account. The aggregate Dollar
Equivalent amount utilized for the issuance of Letters of Credit shall at all
times reduce the amount otherwise available for Advances under the Revolving
Line. The aggregate Dollar Equivalent of the face amount of outstanding Letters
of Credit (including drawn but unreimbursed Letters of Credit and any Letter of
Credit Reserve) may not exceed the lesser of (A) Five Million Dollars
($5,000,000), minus (i) the sum of all amounts used for Cash Management
Services, and minus (ii) the FX Reduction Amount, or (B) the lesser of Revolving
Line or the Borrowing Base, minus (i) the sum of all outstanding principal
amounts of any Advances (including any amounts used for Cash Management
Services), and minus (ii) the FX Reduction Amount.
          (b) If, on the Revolving Line Maturity Date (or the effective date of
any termination of this Agreement), there are any outstanding Letters of Credit,
then on such date Borrower shall provide to Bank cash collateral in an amount
equal to (i) 105% if the Letter of Credit is denominated in U.S. Dollars, or
(ii) 110% if the Letter of Credit is denominated in a currency other than U.S.
Dollars, of the Dollar Equivalent of the face amount of all such Letters of
Credit plus all interest, fees, and costs due or to become due in connection
therewith (as estimated by Bank in its good faith business judgment), to secure
all of the Obligations relating to such Letters of Credit. All Letters of Credit
shall be in form and substance acceptable to Bank in its sole discretion and
shall be subject to the terms and conditions of Bank’s standard Application and
Letter of Credit Agreement (the “Letter of Credit Application”). Borrower agrees
to execute any further documentation in connection with the Letters of Credit as

 



--------------------------------------------------------------------------------



 



Bank may reasonably request. Borrower further agrees to be bound by the
regulations and interpretations of the issuer of any Letters of Credit
guarantied by Bank and opened for Borrower’s account or by Bank’s
interpretations of any Letter of Credit issued by Bank for Borrower’s account,
and Borrower understands and agrees that Bank shall not be liable for any error,
negligence, or mistake, whether of omission or commission, in following
Borrower’s instructions or those contained in the Letters of Credit or any
modifications, amendments, or supplements thereto.
          (c) The obligation of Borrower to immediately reimburse Bank for
drawings made under Letters of Credit shall be absolute, unconditional, and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement, such Letters of Credit, and the Letter of Credit Application.
          (d) Borrower may request that Bank issue a Letter of Credit payable in
a Foreign Currency. If a demand for payment is made under any such Letter of
Credit, Bank shall treat such demand as an Advance to Borrower of the Dollar
Equivalent of the amount thereof (plus fees and charges in connection therewith
such as wire, cable, SWIFT or similar charges).
          (e) To guard against fluctuations in currency exchange rates, upon the
issuance of any Letter of Credit payable in a Foreign Currency, Bank shall
create a reserve (the “Letter of Credit Reserve”) under the Revolving Line in an
amount equal to ten percent (10%) of the face amount of such Letter of Credit.
The amount of the Letter of Credit Reserve may be adjusted by Bank from time to
time to account for fluctuations in the exchange rate. The availability of funds
under the Revolving Line shall be reduced by the amount of such Letter of Credit
Reserve for as long as such Letter of Credit remains outstanding.
     2.1.3 Foreign Exchange Sublimit. As part of the Revolving Line and subject
to the deduction of Reserves, Borrower may enter into foreign exchange contracts
with Bank under which Borrower commits to purchase from or sell to Bank a
specific amount of Foreign Currency (each, a “FX Forward Contract”) on a
specified date (the “Settlement Date”). FX Forward Contracts shall have a
Settlement Date of at least one (1) FX Business Day after the contract date. The
aggregate amount of FX Forward Contracts at any one time may not exceed ten
(10) times the lesser of (A) Five Million Dollars ($5,000,000), minus (i) the
sum of all amounts used for Cash Management Services, and minus (ii) the Dollar
Equivalent of the face amount of any outstanding Letters of Credit (including
drawn but unreimbursed Letters of Credit and any Letter of Credit Reserve), or
(B) the lesser of Revolving Line or the Borrowing Base, minus (i) the sum of all
outstanding principal amounts of any Advances (including any amounts used for
Cash Management Services), and minus (ii) the Dollar Equivalent of the face
amount of any outstanding Letters of Credit (including drawn but unreimbursed
Letters of Credit and any Letter of Credit Reserve). The amount otherwise
available for Credit Extensions under the Revolving Line shall be reduced by an
amount equal to ten percent (10%) of each outstanding FX Forward Contract (the
“FX Reduction Amount”). Any amounts needed to fully reimburse Bank for any
amounts not paid by Borrower in connection with FX Forward Contracts will be
treated as Advances under the Revolving Line and will accrue interest at the
interest rate applicable to Advances.
     2.1.4 Cash Management Services Sublimit. Borrower may use the Revolving
Line for Bank’s cash management services, which may include merchant services,
direct deposit of payroll, business credit card, and check cashing services
identified in Bank’s various cash management services agreements (collectively,
the “Cash Management Services”), in an aggregate amount not to exceed the lesser
of (A) Five Million Dollars ($5,000,000), minus (i) the Dollar Equivalent of the
face amount of any outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit and any Letter of Credit Reserve), and minus
(ii) the FX Reduction Amount, or (B) the lesser of Revolving Line or the
Borrowing Base, minus (i) the sum of all outstanding principal amounts of any
Advances, minus (ii) the Dollar Equivalent of the face amount of any outstanding
Letters of Credit (including drawn but unreimbursed Letters of Credit and any
Letter of Credit Reserve), and minus (iii) the FX Reduction Amount. Any amounts
Bank pays on behalf of Borrower for any Cash Management Services will be treated
as Advances under the Revolving Line and will accrue interest at the interest
rate applicable to Advances.
     2.1.5 Term Loan.
          (a) Availability. Bank shall make one (1) term loan available to
Borrower in an amount equal to the Term Loan Amount on the Effective Date
subject to the satisfaction of the terms and conditions of this Agreement.
          (b) Repayment. Borrower shall repay the Term Loan in (i) sixty
(60) equal installments of principal based on a sixty (60) month amortization
schedule, plus (ii) monthly payments of accrued interest (the

-2-



--------------------------------------------------------------------------------



 



“Term Loan Payment”). Beginning on the last day of the month following the month
in which the Funding Date occurs, each Term Loan Payment shall be payable on the
last day of each month. Borrower’s final Term Loan Payment, due on the Term Loan
Maturity Date, shall include all outstanding principal and accrued and unpaid
interest under the Term Loan. Once repaid, the Term Loan may not be reborrowed.
          (c) Prepayment. The Term Loan may be prepaid, in whole or in part
prior to the Term Loan Maturity Date by Borrower, effective three (3) Business
Days after written notice of such prepayment is given to Bank. Notwithstanding
any such prepayment, Bank’s lien and security interest in the Collateral shall
continue until Borrower fully satisfies its Obligations (other than inchoate
indemnity obligations). If such prepayment is at Borrower’s election or at
Bank’s election due to the occurrence and continuance of an Event of Default,
Borrower shall pay to Bank, in addition to the payment of any other expenses or
fees then-owing, a prepayment premium in an amount equal to (i) if such
prepayment occurs after the Effective Date but prior to the First Anniversary,
two percent (2.00%) of the principal amount of the Term Loan Amount; (ii) if
such prepayment occurs on or after the First Anniversary but prior to the Second
Anniversary, one and one-half percent (1.50%) of the Term Loan Amount; (iii) if
such prepayment occurs on or after the Second Anniversary but prior to the Third
Anniversary, one percent (1.00%) of the Term Loan Amount; and (iv) if such
prepayment occurs on or after the Third Anniversary, zero percent (0.00%);
provided that no prepayment premium shall be charged if the Term Loan is
replaced with a new facility from Bank or another division of Silicon Valley
Bank. Upon payment in full of the Obligations (other than inchoate indemnity
obligations) and at such time as Bank’s obligation to make Credit Extensions has
terminated, Bank shall terminate and release its liens and security interests in
the Collateral and all rights therein shall revert to Borrower.
     2.2 Overadvances. If, at any time, the sum of (a) the outstanding principal
amount of any Advances (including any amounts used for Cash Management
Services); plus (b) the face amount of any outstanding Letters of Credit
(including drawn but unreimbursed Letters of Credit and any Letter of Credit
Reserve); plus (c) the FX Reduction Amount exceeds the lesser of either the
Revolving Line or the Borrowing Base (such excess amount being an
“Overadvance”), Borrower shall immediately pay to Bank in cash such Overadvance.
Without limiting Borrower’s obligation to repay Bank any amount of the
Overadvance, Borrower agrees to pay Bank interest on the outstanding amount of
any Overadvance, on demand, at the Default Rate.
     2.3 Payment of Interest on the Credit Extensions.
          (a) Interest Rate.
               (i) Advances. Subject to Section 2.3(b), the principal amount
outstanding under the Revolving Line shall accrue interest at a floating per
annum rate equal to the Prime Rate plus two percent (2.00%); provided, however,
during a Performance Pricing Period, the principal amount outstanding under the
Revolving Line shall accrue interest at a floating per annum rate equal to the
Prime Rate plus one percent (1.00%). Such interest shall in any event be payable
monthly, in arrears, in accordance with Section 2.3(f) below.
               (ii) Term Loan. Subject to Section 2.3(b), the principal amount
outstanding under the Term Loan shall accrue interest at a floating per annum
rate equal to the Prime Rate plus three percent (3.00%)provided, however, during
a Performance Pricing Period, the principal amount outstanding under the Term
Loan shall accrue interest at a floating per annum rate equal to the Prime Rate
plus two percent (2.00%), which interest shall in any event be payable monthly.
          (b) Default Rate. Immediately upon the occurrence and during the
continuance of an Event of Default, Obligations shall bear interest at a rate
per annum which is five percentage points (5.00%) above the rate that is
otherwise applicable thereto (the “Default Rate”) unless Bank otherwise elects
from time to time in its sole discretion to impose a smaller increase. Fees and
expenses which are required to be paid by Borrower pursuant to the Loan
Documents (including, without limitation, Bank Expenses) but are not paid when
due shall bear interest until paid at a rate equal to the highest rate
applicable to the Obligations. Payment or acceptance of the increased interest
rate provided in this Section 2.3(b) is not a permitted alternative to timely
payment and shall not constitute a waiver of any Event of Default or otherwise
prejudice or limit any rights or remedies of Bank.
          (c) Adjustment to Interest Rate. Changes to the interest rate of any
Credit Extension based on changes to the Prime Rate shall be effective on the
effective date of any change to the Prime Rate and to the extent of any such
change.

-3-



--------------------------------------------------------------------------------



 



          (d) Computation; 360-Day Year. In computing interest, the date of the
making of any Credit Extension shall be included and the date of payment shall
be excluded; provided, however, that if any Credit Extension is repaid on the
same day on which it is made, such day shall be included in computing interest
on such Credit Extension. Interest shall be computed on the basis of a 360-day
year for the actual number of days elapsed.
          (e) Debit of Accounts. Bank may debit any of Borrower’s deposit
accounts, including the Designated Deposit Account, for principal and interest
payments or any other amounts Borrower owes Bank when due. These debits shall
not constitute a set-off. Bank will first debit the Designated Deposit Account
and will debit alternate accounts in the event Designated Deposit Account
balances are insufficient to satisfy the amounts Borrower owes Bank when due.
Bank will notify Borrower when alternate accounts are debited.
          (f) Payment; Interest Computation. Unless otherwise provided, interest
is payable monthly on the last calendar day of each month. In computing interest
on the Obligations, all Payments received after 3:00 p.m. Eastern time on any
day shall be deemed received on the next Business Day. Bank shall not, however,
be required to credit Borrower’s account for the amount of any item of payment
which is unsatisfactory to Bank in its good faith business judgment, and Bank
may charge Borrower’s Designated Deposit Account for the amount of any item of
payment which is returned to Bank unpaid.
     2.4 Fees. Borrower shall pay to Bank:
          (a) Revolving Line Commitment Fee. A fully earned, non refundable
Revolving Line commitment fee of Fifty Thousand Dollars ($50,000), payable on
the Effective Date;
          (b) Term Loan Commitment Fee. A fully earned, non refundable Term Loan
commitment fee of One Hundred Thousand Dollars ($100,000), payable on the
Effective Date;
          (c) Letter of Credit Fee. Bank’s customary fees and expenses for the
issuance or renewal of Letters of Credit, upon the issuance of such Letter of
Credit, each anniversary of the issuance during the term of such Letter of
Credit, and upon the renewal of such Letter of Credit by Bank;
          (d) Termination Fee. Subject to the terms of Section 2.1.5(c), a
termination fee; and
          (e) Bank Expenses. All Bank Expenses (including reasonable attorneys’
fees and expenses for documentation and negotiation of this Agreement) incurred
through and after the Effective Date, when due.
     2.5 Payments; Application of Payments.
          (a) All payments (including prepayments) to be made by Borrower under
any Loan Document shall be made in immediately available funds in U.S. Dollars,
without setoff or counterclaim, before 3:00 p.m. Eastern time on the date when
due. Payments of principal and/or interest received after 3:00 p.m. Eastern time
are considered received at the opening of business on the next Business Day.
When a payment is due on a day that is not a Business Day, the payment shall be
due the next Business Day, and additional fees or interest, as applicable, shall
continue to accrue until paid.
          (b) Bank shall apply the whole or any part of collected funds against
the Revolving Line or credit such collected funds to a depository account of
Borrower with Bank (or an account maintained by an Affiliate of Bank), the order
and method of such application to be in the reasonable discretion of Bank.
Borrower shall have no right to specify the order or the accounts to which Bank
shall allocate or apply any payments required to be made by Borrower to Bank or
otherwise received by Bank under this Agreement when any such allocation or
application is not specified elsewhere in this Agreement.
     2.6 Withholding. Payments received by Bank from Borrower hereunder will be
made free and clear of any withholding taxes. Specifically, however, if at any
time any governmental authority, applicable law, regulation or international
agreement requires any Borrower to make any such withholding or deduction from
any such payment or other sum payable hereunder to Bank, Borrower hereby
covenants and agrees that the amount due from Borrower with respect to such
payment or other sum payable hereunder will be increased to the extent necessary
to ensure that, after the making of such required withholding or deduction, Bank
receives a net sum equal to the sum which it would have received had no
withholding or deduction been required and Borrower shall pay the full amount
withheld or deducted to the relevant governmental authority. Borrower will, upon
request, furnish Bank

-4-



--------------------------------------------------------------------------------



 



with proof satisfactory to Bank indicating that Borrower has made such
withholding payment provided, however, that Borrower need not make any
withholding payment if the amount or validity of such withholding payment is
contested in good faith by appropriate and timely proceedings and as to which
payment in full is bonded or reserved against by Borrower. The agreements and
obligations of Borrower contained in this Section 2.6 shall survive the
termination of this Agreement.
     3 CONDITIONS OF LOANS
     3.1 Conditions Precedent to Initial Credit Extension. Bank’s obligation to
make the initial Credit Extension under this Agreement is subject to the
condition precedent that Bank shall have received, in form and substance
satisfactory to Bank, such documents, and completion of such other matters, as
Bank may reasonably deem necessary or appropriate, including, without
limitation:
          (a) duly executed original signatures to the Loan Documents;
          (b) duly executed original signatures to the Control Agreements, if
any;
          (c) for each Borrower other than EMEA, Borrower’s Operating Documents
and a good standing certificate of Borrower certified by each applicable
jurisdiction of incorporation or formation, together with a certificate of
foreign qualification from each jurisdiction in which Borrower is qualified as a
foreign corporation, each dated as of a date no earlier than thirty (30) days
prior to the Effective Date;
          (d) duly executed original signatures to the Secretary’s Certificate
with completed Borrowing Resolutions for each Borrower other than EMEA and, with
respect to EMEA, a completed Secretary’s Corporate Borrowing Certificate,
together with all attachments thereto;
          (e) the Subordination Agreement by 2010 Units Offering Investors in
favor of Bank, together with the duly executed original signatures thereto;
          (f) an original Debenture, duly executed by EMEA and copy of the
minutes of a meeting of the board of directors of EMEA approving the terms of,
and entry into, the Debenture, certified as a true copy of the same by the
company secretary of EMEA;
          (g) evidence that all of GTTI’s outstanding Indebtedness evidenced by
its Convertible Notes and/or its Seller Notes, including, without limitation,
Seller Notes held by Mr. Mike Hollander and Mr. Scott Charter, have or will,
concurrently with the initial Credit Extension, be repaid in full;
          (h) certified copies, dated as of a recent date, of financing
statement searches, as Bank shall request, accompanied by written evidence
(including any UCC termination statements) that the Liens indicated in any such
financing statements either constitute Permitted Liens or have been or, in
connection with the initial Credit Extension, will be terminated or released;
          (i) the Perfection Certificates of Borrower and Guarantor, together
with the duly executed original signatures thereto;
          (j) a landlord’s consent in favor of Bank for 8484 Westpark Drive,
Suite 720, McLean, Virginia 22102 by the respective landlord thereof, together
with the duly executed original signatures thereto;
          (k) a bailee’s/warehouseman’s waiver executed by each bailee, if any,
of Borrower as required by Bank, in favor of Bank;
          (l) a legal opinion of Borrower’s counsel, in form and substance
acceptable to Bank, in its reasonable discretion, dated as of the Effective Date
together with the duly executed original signature thereto;
          (m) the duly executed original signatures to the Guaranty, together
with Secretary’s Certificate/duly executed original signatures to the completed
Borrowing Resolutions for Guarantor;

-5-



--------------------------------------------------------------------------------



 



          (n) evidence satisfactory to Bank that the insurance policies required
by Section 6.7 hereof are in full force and effect, together with appropriate
evidence showing lender loss payable and/or additional insured clauses or
endorsements in favor of Bank;
          (o) evidence satisfactory to Bank, in its sole discretion, that
immediately prior to making any Credit Extensions under this Agreement, Borrower
has a maximum Leverage Ratio no greater than 2.75:1.00; and
          (p) payment of the fees and Bank Expenses then due as specified in
Section 2.4 hereof.
     3.2 Conditions Precedent to all Credit Extensions. Bank’s obligation to
make each Credit Extension, including the initial Credit Extension, is subject
to the following conditions precedent:
          (a) except as otherwise provided in Section 3.4, timely receipt of an
executed Transaction Report;
          (b) the representations and warranties in this Agreement shall be
true, accurate, and complete in all material respects on the date of the
Transaction Report and on the Funding Date of each Credit Extension; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, and no
Default or Event of Default shall have occurred and be continuing or result from
the Credit Extension. Each Credit Extension is Borrower’s representation and
warranty on that date that the representations and warranties in this Agreement
remain true, accurate, and complete in all material respects; provided, however,
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date; and
          (c) in Bank’s good faith reasonable business judgment, there has not
been any material impairment in the general affairs, management, results of
operation, financial condition or the prospect of repayment of the Obligations,
or any material adverse deviation by Borrower from the most recent business plan
of Borrower presented to and accepted by Bank.
     3.3 Covenant to Deliver. Borrower agrees to deliver to Bank each item
required to be delivered to Bank under this Agreement as a condition precedent
to any Credit Extension. Borrower expressly agrees that a Credit Extension made
prior to the receipt by Bank of any such item shall not constitute a waiver by
Bank of Borrower’s obligation to deliver such item, and the making of any Credit
Extension in the absence of a required item shall be in Bank’s sole discretion.
     3.4 Procedures for Borrowing; Advances. Subject to the prior satisfaction
of all other applicable conditions to the making of an Advance set forth in this
Agreement, to obtain an Advance (other than Advances under Sections 2.1.2 or
2.1.4), Borrower shall notify Bank (which notice shall be irrevocable) by
electronic mail, facsimile, or telephone by 3:00 p.m. Eastern time on the
Funding Date of the Advance. Together with any such electronic or facsimile
notification, Borrower shall deliver to Bank by electronic mail or facsimile a
completed Transaction Report executed by a Responsible Officer or his or her
designee. Bank may rely on any telephone notice given by a person whom Bank
believes is a Responsible Officer or designee. Bank shall credit Advances to the
Designated Deposit Account. Bank may make Advances under this Agreement based on
instructions from a Responsible Officer or his or her designee or without
instructions if the Advances are necessary to meet Obligations which have become
due.
     4 CREATION OF SECURITY INTEREST
     4.1 Grant of Security Interest. Each US Borrower hereby grants Bank, to
secure the payment and performance in full of all of the Obligations, a
continuing security interest in, and pledges to Bank, the Collateral, wherever
located, whether now owned or hereafter acquired or arising, and all proceeds
and products thereof.
     4.2 Priority of Security Interest. Each US Borrower represents, warrants,
and covenants that the security interest granted herein is and shall at all
times continue to be a first priority perfected security interest in the
Collateral (subject only to Permitted Liens that may have superior priority to
Bank’s Lien under this Agreement). If a US Borrower shall acquire a commercial
tort claim, such US Borrower shall promptly notify Bank in a writing

-6-



--------------------------------------------------------------------------------



 



signed by such US Borrower of the general details thereof and grant to Bank in
such writing a security interest therein and in the proceeds thereof, all upon
the terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to Bank.
          If this Agreement is terminated, Bank’s Lien in the Collateral shall
continue until the Obligations (other than inchoate indemnity obligations) are
repaid in full in cash. Upon payment in full in cash of the Obligations and at
such time as Bank’s obligation to make Credit Extensions has terminated, Bank
shall, at Borrower’s sole cost and expense, release its Liens in the Collateral
and all rights therein shall revert to Borrower.
     4.3 Authorization to File Financing Statements. Each US Borrower hereby
authorizes Bank to file financing statements, without notice to Borrower, with
all appropriate jurisdictions to perfect or protect Bank’s interest or rights
hereunder, including a notice that any disposition of the Collateral except as
set forth in this Agreement, by either such US Borrower or any other Person,
shall be deemed to violate the rights of Bank under the Code. Such financing
statements may indicate the Collateral as “all assets of the Debtor” or words of
similar effect, or as being of an equal or lesser scope, or with greater detail,
all in Bank’s discretion.
     4.4 Debenture. The payment and performance of the Obligations and the
performance of EMEA’s duties under the Loan Documents is secured under the
Debenture. EMEA hereby authorizes Bank to make all relevant filings in the
United Kingdom in relation to, or in connection with, the Debenture, including,
without limitation, filing the relevant Form MG01 at the Companies House in the
United Kingdom.
     5 REPRESENTATIONS AND WARRANTIES
          Borrower represents and warrants as follows:
     5.1 Due Organization; Authorization; Power and Authority. Borrower and each
of its Subsidiaries are duly existing and in good standing as a Registered
Organization in its jurisdiction of formation and each is qualified and licensed
to do business and each is in good standing in any jurisdiction in which the
conduct of each of its business or its ownership of property requires that it be
qualified except where the failure to do so could not reasonably be expected to
have a material adverse effect on Borrower’s business, taken as a whole. In
connection with this Agreement, Borrower has delivered to Bank completed
certificates each signed by Borrower and Guarantor, respectively, entitled
“Perfection Certificate”. Borrower represents and warrants to Bank that
(a) Borrower’s exact legal name is that indicated on the Perfection Certificate
and on the signature page hereof; (b) Borrower is an organization of the type
and is organized in the jurisdiction set forth in the Perfection Certificate;
(c) the Perfection Certificate accurately sets forth Borrower’s organizational
identification number or accurately states that Borrower has none; (d) the
Perfection Certificate accurately sets forth Borrower’s place of business, or,
if more than one, its chief executive office as well as Borrower’s mailing
address (if different than its chief executive office); (e) Borrower (and each
of its predecessors) has not, in the past five (5) years, changed its
jurisdiction of formation, organizational structure or type, or any
organizational number assigned by its jurisdiction; and (f) all other
information set forth on the Perfection Certificate pertaining to Borrower and
each of its Subsidiaries is accurate and complete (it being understood and
agreed that Borrower may from time to time update certain information in the
Perfection Certificate after the Effective Date to the extent permitted by one
or more specific provisions in this Agreement). If Borrower is not now a
Registered Organization but later becomes one, Borrower shall promptly notify
Bank of such occurrence and provide Bank with Borrower’s organizational
identification number.
     The execution, delivery and performance by Borrower of the Loan Documents
to which it is a party have been duly authorized, and do not (i) conflict with
any of Borrower’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law,
(iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any of its Subsidiaries or any of their property or assets may
be bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect) or (v) constitute an event of default under any material
agreement by which Borrower is bound. Borrower is not in default under any
agreement to which it is a party or by which it is bound in which the default
could reasonably be expected to have a material adverse effect on Borrower’s
business, taken as a whole.
     5.2 Collateral. Borrower has good title to each item of the Collateral upon
which it purports to grant a Lien hereunder (or, the case of EMEA, under the
Debenture), free and clear of any and all Liens except Permitted

-7-



--------------------------------------------------------------------------------



 



Liens. Borrower has no deposit accounts other than the deposit accounts with
Bank, the deposit accounts, if any described in the Perfection Certificate
delivered to Bank in connection herewith, or of which Borrower has given Bank
notice and taken such actions as are necessary to give Bank a perfected security
interest therein. The Accounts are bona fide, existing obligations of the
Account Debtors.
          The Collateral is not in the possession of any third party bailee
(such as a warehouse) except as otherwise provided in the Perfection
Certificate. None of the components of the Collateral shall be maintained at
locations other than as provided in the Perfection Certificate or as permitted
pursuant to Section 7.2. In the event that Borrower, after the date hereof,
intends to store or otherwise deliver any portion of the Collateral in excess of
One Hundred Thirty Thousand Dollars ($130,000.00) in the aggregate to a bailee,
then Borrower will first receive the written consent of Bank and such bailee
must execute and deliver a bailee agreement in form and substance satisfactory
to Bank in its sole discretion.
          All Inventory is in all material respects of good and marketable
quality, free from material defects.
          Borrower is the sole owner of the Intellectual Property which it owns
or purports to own except for (a) non-exclusive licenses granted to its
customers in the ordinary course of business, (b) over-the-counter software that
is commercially available to the public, and (c) material Intellectual Property
licensed to Borrower and noted on the Perfection Certificate. Each Patent which
it owns or purports to own and which is material to Borrower’s business is to
the knowledge of Borrower, valid and enforceable, and no part of the
Intellectual Property which Borrower owns or purports to own and which is
material to Borrower’s business, taken as a whole, has been judged invalid or
unenforceable, in whole or in part. To Borrower’s knowledge, no claim has been
made that any part of the Intellectual Property violates the rights of any third
party except to the extent such claim would not have a material adverse effect
on Borrower’s business, taken as a whole.
          Except as noted on the Perfection Certificate, Borrower is not a party
to, nor is it bound by, any Restricted License.
     5.3 Accounts Receivable; Inventory. For any Eligible Account in any
Borrowing Base Certificate, all statements made and all unpaid balances
appearing in all invoices, instruments and other documents evidencing such
Eligible Accounts are and shall be true and correct and all such invoices,
instruments and other documents, and all of Borrower’s Books are genuine and in
all respects what they purport to be. If an Event of Default has occurred and is
continuing, Bank may, with notice to Borrower, notify any Account Debtor owing
Borrower money of Bank’s security interest in such funds and verify the amount
of such Eligible Account. All sales and other transactions underlying or giving
rise to each Eligible Account shall comply in all material respects with all
applicable laws and governmental rules and regulations. Borrower has no
knowledge of any actual or imminent Insolvency Proceeding of any Account Debtor
whose accounts are Eligible Accounts in any Borrowing Base Certificate. To the
best of Borrower’s knowledge, all signatures and endorsements on all documents,
instruments, and agreements relating to all Eligible Accounts are genuine, and
all such documents, instruments and agreements are legally enforceable in
accordance with their terms.
     5.4 Litigation. There are no actions or proceedings pending or, to the
knowledge of the Responsible Officers, threatened in writing by or against
Borrower or any of its Subsidiaries involving more than, individually or in the
aggregate, Five Hundred Thousand Dollars ($500,000).
     5.5 Financial Condition. All consolidated financial statements for Borrower
and any of its Subsidiaries delivered to Bank fairly present in all material
respects Borrower’s consolidated financial condition and Borrower’s consolidated
results of operations. There has not been any material deterioration in
Borrower’s consolidated financial condition since the date of the most recent
financial statements submitted to Bank.
     5.6 Solvency. Borrower is able to pay its debts (including trade debts) as
they mature.
     5.7 Regulatory Compliance. Borrower is not an “investment company” or a
company “controlled” by an “investment company” under the Investment Company Act
of 1940, as amended. Borrower is not engaged as one of its important activities
in extending credit for margin stock (under Regulations X, T and U of the
Federal Reserve Board of Governors). Borrower has complied in all material
respects with the Federal Fair Labor Standards Act or, in the case of EMEA, with
all employment legislation in force in England and Wales (including, without
limitation, the Employment Rights Act 1996). Neither Borrower nor any of its
Subsidiaries is a “holding company” or an “affiliate” of a “holding company” or
a “subsidiary company” of a “holding company” as each term is defined

-8-



--------------------------------------------------------------------------------



 



and used in the Public Utility Holding Company Act of 2005. Borrower has not
violated any laws, ordinances or rules, the violation of which could reasonably
be expected to have a material adverse effect on its business. None of
Borrower’s or any of its Subsidiaries’ properties or assets has been used by
Borrower or any Subsidiary or, to the best of Borrower’s knowledge, by previous
Persons, in disposing, producing, storing, treating, or transporting any
hazardous substance other than legally. Borrower and each of its Subsidiaries
have obtained all consents, approvals and authorizations of, made all
declarations or filings with, and given all notices to, all Governmental
Authorities that are necessary to continue their respective businesses as
currently conducted, except where the failure to obtain or make such consents,
declarations, notices or filings would not reasonably be expected to have a
material adverse effect on Borrower’s business, taken as a whole.
     5.8 Subsidiaries; Investments. Borrower does not own any stock, partnership
interest or other equity securities except for Permitted Investments.
     5.9 Tax Returns and Payments; Pension Contributions. Borrower has timely
filed all required tax returns and reports, and Borrower has paid, or made
provision to pay, all foreign, federal, state, national, and local taxes,
assessments, deposits and contributions owed by Borrower in excess of
$50,000.00; provided that Borrower may defer payment of any contested taxes,
provided further that Borrower (a) in good faith contests its obligation to pay
the taxes by appropriate proceedings promptly and diligently instituted and
conducted, (b) notifies Bank in writing of the commencement of, and any material
development in, the proceedings, (c) posts bonds or takes any other steps
required to prevent the Governmental Authority levying such contested taxes from
obtaining a Lien upon any of the Collateral that is other than a “Permitted
Lien”. Borrower has no knowledge of any claims or adjustments proposed for any
of Borrower’s prior tax years which could result in additional taxes becoming
due and payable by Borrower. Borrower has paid all amounts necessary to fund all
present pension, profit sharing and deferred compensation plans in accordance
with their terms, and Borrower has not withdrawn from participation in, and has
not permitted partial or complete termination of, or permitted the occurrence of
any other event with respect to, any such plan which could reasonably be
expected to result in any liability of Borrower, including any liability to the
Pension Benefit Guaranty Corporation or its successors or any other governmental
agency.
     5.10 Use of Proceeds. Borrower shall use the proceeds of the (i) Term Loan
to refinance Borrower’s existing Indebtedness and (ii) Credit Extensions under
the Revolving Line solely as working capital to fund its general business
requirements. In no event shall any Credit Extensions be used for personal,
family, household or agricultural purposes.
     5.11 Full Disclosure. No written representation, warranty or other
statement of Borrower in any certificate or written statement given to Bank, as
of the date such representation, warranty, or other statement was made, taken
together with all such written certificates and written statements given to
Bank, contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained in the certificates or
statements not misleading (it being recognized by Bank that the projections and
forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not viewed as facts and that actual results during the period or
periods covered by such projections and forecasts may differ from the projected
or forecasted results).
     5.12 Definition of “Knowledge.” For purposes of the Loan Documents,
whenever a representation or warranty is made to Borrower’s knowledge or
awareness, to the “best of” Borrower’s knowledge, or with a similar
qualification, knowledge or awareness means the actual knowledge, after
reasonable investigation, of the Responsible Officers.
     6 AFFIRMATIVE COVENANTS
          Borrower shall do all of the following:
     6.1 Government Compliance. (a) Maintain its and all its Subsidiaries’ legal
existence and good standing in their respective jurisdictions of formation and
maintain qualification in each jurisdiction in which the failure to so qualify
would reasonably be expected to have a material adverse effect on Borrower’s
business or operations. Borrower shall comply, and have each Subsidiary comply,
with all laws, ordinances and regulations to which it is subject, the
noncompliance with which would reasonably be expected to have a material adverse
effect on Borrower’s business, taken as a whole.
          (b) Obtain all of the Governmental Approvals necessary for the
performance by Borrower of its obligations under the Loan Documents to which it
is a party and the grant of a security interest to Bank in all of

-9-



--------------------------------------------------------------------------------



 



its property. Borrower shall promptly notify Bank of any such Governmental
Approvals obtained by Borrower and, upon request of Bank, provide copies of any
such obtained Governmental Approvals to Bank.
     6.2 Financial Statements, Reports, Certificates.
          (a) Borrower shall provide Bank with the following:
               (i) (A) within twenty (20) days after the end of each month, and
(B) upon each request for a Credit Extension, a Transaction Report;
               (ii) within twenty (20) days after the end of each month,
(A) monthly accounts receivable agings, aged by invoice date, (B) monthly
accounts payable agings, aged by invoice date, and outstanding or held check
registers, if any, and (C) monthly reconciliations of accounts receivable agings
(aged by invoice date), and Deferred Revenue report;
               (iii) within thirty (30) days after the end of each month,
monthly unaudited financial statements;
               (iv) within thirty (30) days after the end of each month a
monthly Compliance Certificate signed by a Responsible Officer, certifying that
as of the end of such month, Borrower was in full compliance with all of the
terms and conditions of this Agreement, and setting forth calculations showing
compliance with the financial covenants set forth in this Agreement and such
other information as Bank shall reasonably request, including, without
limitation, a statement that at the end of such month there were no held checks;
               (v) within sixty (60) days after the end of each fiscal year of
Borrower, and as and when amended or updated in any material respect, (A) annual
operating budgets (including income statements, balance sheets and cash flow
statements, by month) for the upcoming fiscal year of Borrower, and (B) annual
financial projections for the following fiscal year (on a quarterly basis),
together with any related business forecasts used in the preparation of such
annual financial projections;
               (vi) within one hundred fifty (150) days following the end of
Borrower’s fiscal year, annual financial statements certified by, and with an
unqualified opinion of J.H. Cohn LLP, or any other independent certified public
accountants acceptable to Bank;
               (vii) within five (5) days of delivery, copies of all statements,
reports and notices made available to Borrower’s security holders or to any
holders of Subordinated Debt;
               (viii) a prompt report of any legal actions pending or threatened
in writing against Borrower or any of its Subsidiaries that could result in
damages or costs to Borrower or any of its Subsidiaries of, individually or in
the aggregate, Five Hundred Thousand Dollars ($500,000) or more;
          (b) In the event that Borrower is or becomes subject to the reporting
requirements under the Securities Exchange Act of 1934, as amended, within five
(5) days after filing, all reports on Form 10-K, 10-Q and 8-K filed with the SEC
or a link thereto on Borrower’s or another website on the Internet, including
the SEC’s EDGAR website. Any materials filed with the SEC reports that otherwise
satisfy the requirements of section 6.2(a) shall be considered delivered for the
purposes of that section when filed with the SEC.
          (c) Borrower shall provide Bank with prompt written notice of (i) any
material change in the composition of the Intellectual Property, (ii) the
registration of any Copyright (including any subsequent ownership right of
Borrower in or to any Copyright), Patent or Trademark not previously disclosed
to Bank, or (iii) Borrower’s knowledge of an event that materially adversely
affects the value of the Intellectual Property.
     6.3 Accounts Receivable.
          (a) Schedules and Documents Relating to Accounts. Borrower shall
deliver to Bank transaction reports and schedules of collections, as provided in
Section 6.2, on Bank’s standard forms; provided, however, that Borrower’s
failure to execute and deliver the same shall not affect or limit Bank’s Lien
and other rights in all of Borrower’s Accounts, nor shall Bank’s failure to
advance or lend against a specific Account affect or

-10-



--------------------------------------------------------------------------------



 



limit Bank’s Lien and other rights therein. If requested in writing by Bank,
Borrower shall furnish Bank with copies (or, at Bank’s written request,
originals to the extent readily available) of all contracts, orders, invoices,
and other similar documents, and all shipping instructions, delivery receipts,
bills of lading, and other evidence of delivery, for any goods the sale or
disposition of which gave rise to such Accounts. In addition, Borrower shall
deliver to Bank, on its written request (to the extent readily available), the
originals of all instruments, chattel paper, security agreements, guarantees and
other documents and property evidencing or securing any Accounts, in the same
form as received, with all necessary endorsements, and copies of all credit
memos.
          (b) Disputes. Borrower shall promptly notify Bank of all disputes or
claims in excess of Fifty Thousand Dollars ($50,000.00) relating to Accounts.
Borrower may forgive (completely or partially), compromise, or settle any
Account for less than payment in full, or agree to do any of the foregoing so
long as (i) Borrower does so in good faith, in a commercially reasonable manner,
in the ordinary course of business, in arm’s-length transactions, and reports
the same to Bank in the regular reports provided to Bank; (ii) no Default or
Event of Default has occurred and is continuing; and (iii) after taking into
account all such discounts, settlements and forgiveness, the total outstanding
Advances will not exceed the Availability Amount.
          (c) Collection of Accounts. Borrower shall have the right to collect
all Accounts, unless and until a Default or an Event of Default has occurred and
is continuing. All payments on, and proceeds of, Accounts shall be deposited
directly by the applicable Account Debtor into a lockbox account, or such other
“blocked account” as Bank may specify, pursuant to a blocked account agreement
in form and substance satisfactory to Bank in its sole discretion. Whether or
not an Event of Default has occurred and is continuing, Borrower shall
immediately deliver all payments on and proceeds of Accounts to an account
maintained with Bank to be applied (i) prior to an Event of Default, to the
Revolving Line pursuant to the terms of Section 2.5(b) hereof, and (ii) after
the occurrence and during the continuance of an Event of Default, pursuant to
the terms of Section 9.4 hereof; provided however, during a Streamline Period,
such payments and proceeds shall be transferred to an account of Borrower
maintained at Bank.
          (d) Returns. Provided no Event of Default has occurred and is
continuing, if any Account Debtor returns any Inventory in excess of Fifty
Thousand Dollars ($50,000.00) to Borrower, Borrower shall promptly (i) determine
the reason for such return, (ii) issue a credit memorandum to the Account Debtor
in the appropriate amount, and (iii) provide a copy of such credit memorandum to
Bank, upon request from Bank. In the event any attempted return occurs after the
occurrence and during the continuance of any Event of Default, Borrower shall
immediately notify Bank of the return of the Inventory.
          (e) Verification. Bank may, from time to time, verify directly with
the respective Account Debtors the validity, amount and other matters relating
to the Accounts, either in the name of Borrower or Bank or such other name as
Bank may choose, provided that, prior to the occurrence of an Event of Default,
any such verification shall be subject to prior written notice to Borrower.
          (f) No Liability. Bank shall not be responsible or liable for any
shortage or discrepancy in, damage to, or loss or destruction of, any goods, the
sale or other disposition of which gives rise to an Account, or for any error,
act, omission, or delay of any kind occurring in the settlement, failure to
settle, collection or failure to collect any Account, or for settling any
Account in good faith for less than the full amount thereof, nor shall Bank be
deemed to be responsible for any of Borrower’s obligations under any contract or
agreement giving rise to an Account. Nothing herein shall, however, relieve Bank
from liability for its own gross negligence or willful misconduct.
     6.4 Remittance of Proceeds. Except as otherwise provided in Section 6.3(c),
deliver, in kind, all proceeds arising from the disposition of any Collateral to
Bank in the original form in which received by Borrower not later than the
second Business Day after receipt by Borrower, to be applied to the Obligations
(1) prior to an Event of Default, pursuant to the terms of Section 2.5(b)
hereof, and (2) after the occurrence and during the continuance of an Event of
Default, pursuant to the terms of Section 9.4 hereof; provided that, if no Event
of Default has occurred and is continuing, Borrower shall not be obligated to
remit to Bank the proceeds of the sale of surplus, worn out or obsolete
Equipment disposed of by Borrower in good faith in an arm’s length transaction
for an aggregate purchase price of Two Hundred Thousand Dollars ($200,000) or
less (for all such transactions in any fiscal year). Borrower agrees that it
will maintain all proceeds of Collateral in an account maintained with Bank.
Nothing in this Section limits the restrictions on disposition of Collateral set
forth elsewhere in this Agreement.

-11-



--------------------------------------------------------------------------------



 



     6.5 Taxes; Pensions; Withholding. Timely file, and require each of its
Subsidiaries to timely file, all required tax returns and reports and timely
pay, and require each of its Subsidiaries to timely pay, all foreign, federal,
state, national and local taxes, assessments, deposits and contributions owed by
Borrower and each of its Subsidiaries, except for deferred payment of any taxes
contested, or otherwise permitted, pursuant to the terms of Section 5.9 hereof,
and shall deliver to Bank, on demand, appropriate certificates attesting to such
payments, and pay all amounts necessary to fund all present pension, profit
sharing and deferred compensation plans in accordance with their terms.
     6.6 Access to Collateral; Books and Records. At reasonable times, on two
(2) Business Days’ notice (provided no notice is required if an Event of Default
has occurred and is continuing), Bank, or its agents, shall have the right, up
to two (2) times in any fiscal year (or more frequently, as Bank shall determine
necessary), to inspect the Collateral and the right to audit and copy Borrower’s
Books. The foregoing inspections and audits shall be at Borrower’s expense, and
the charge therefor shall be $850 per person per day (or such higher amount as
shall represent Bank’s then-current standard charge for the same), plus
reasonable out-of-pocket expenses. In the event Borrower and Bank schedule an
audit more than fifteen (15) days in advance, and Borrower cancels or seeks to
reschedule the audit with less than ten (10) days written notice to Bank, then
(without limiting any of Bank’s rights or remedies), Borrower shall pay Bank a
fee of $1,000 plus any out-of-pocket expenses incurred by Bank to compensate
Bank for the anticipated costs and expenses of the cancellation or rescheduling.
     6.7 Insurance. Keep its business and the Collateral insured for risks and
in amounts standard for companies in Borrower’s industry and location and as
Bank may reasonably request. Insurance policies shall be in a form, with
companies, and in amounts that are reasonably satisfactory to Bank. All property
policies shall have a lender’s loss payable endorsement showing Bank as the sole
lender loss payee and waive subrogation against Bank and shall provide that the
insurer shall endeavor to give Bank at least thirty (30) days notice before
canceling or declining to renew its policy. All liability policies shall show,
or have endorsements showing, Bank as an additional insured, and all such
policies (or the loss payable and additional insured endorsements) shall provide
that the insurer shall endeavor to give Bank at least thirty (30) days notice
before canceling or declining to renew its policy. At Bank’s request, Borrower
shall deliver certified copies of policies and evidence of all premium payments.
Proceeds payable under any policy shall, at Bank’s option, following the
occurrence and during the continuance of an Event of Default, be payable to Bank
on account of the Obligations. If Borrower fails to obtain insurance as required
under this Section 6.7 or to pay any amount or furnish any required proof of
payment to third persons and Bank, Bank may make all or part of such payment or
obtain such insurance policies required in this Section 6.7, and take any action
under the policies Bank deems prudent.
     6.8 Operating Accounts.
          (a) Maintain its and its Subsidiaries’, if any, domestic depository,
operating accounts and securities accounts with Bank and Bank’s affiliates with
all excess domestic funds maintained at or invested through Bank or an affiliate
of Bank, which accounts shall represent at least sixty percent (60%) of the
dollar value of Borrower’s and such Subsidiaries accounts at all financial
institutions worldwide. Any domestic Guarantor shall maintain all depository,
operating and securities accounts with Bank or SVB Securities. Notwithstanding
the foregoing, EMEA shall be permitted to maintain its existing deposit accounts
with (i) Standard Chartered Bank (the “Standard Accounts”), provided that the
aggregate maximum balance of such Standard Accounts does not exceed Seven
Hundred Fifty Thousand Dollars ($750,000) at any time, and (ii) Commerzbank (the
“Commerzbank Accounts”), provided that the aggregate maximum balance of such
Commerzbank Accounts does not exceed One Million Dollars ($1,000,000) at any
time.
          (b) Provide Bank five (5) days prior-written notice before
establishing any Collateral Account at or with any bank or financial institution
other than Bank or Bank’s Affiliates. For each Collateral Account that Borrower
at any time maintains in the United States or the United Kingdom, Borrower shall
cause the applicable bank or financial institution (other than Bank) at or with
which any such Collateral Account is maintained to execute and deliver a Control
Agreement or other appropriate instrument with respect to such Collateral
Account to perfect Bank’s Lien in such Collateral Account in accordance with the
terms hereunder which Control Agreement may not be terminated without the prior
written consent of Bank. The provisions of the previous sentence shall not apply
to the Standard Accounts, the Commerzbank Accounts, deposit accounts exclusively
used for payroll, payroll taxes and other employee wage and benefit payments to
or for the benefit of Borrower’s employees and identified to Bank by Borrower as
such.
     6.9 Financial Covenants.

-12-



--------------------------------------------------------------------------------



 



          Maintain at all times, to be tested and certified as of the last day
of each month, unless otherwise noted, on a consolidated basis, unless otherwise
noted:
          (a) Liquidity. Borrower shall at all times maintain unrestricted cash
plus the unused availability under the Borrowing Base of at least Five Million
Dollars ($5,000,000).
          (b) Fixed Charge Coverage Ratio. On a quarterly basis, as of the last
day of each fiscal quarter of the Borrower, measured on a trailing three month
basis, Borrower shall maintain a ratio of (i) Cash Basis EBITDA for such period
divided by (ii) Fixed Charges of at least 1.25:1.00.
     6.10 Protection and Registration of Intellectual Property Rights.
          (a) (i) Protect, defend and maintain the validity and enforceability
of its Intellectual Property; (ii) promptly advise Bank in writing of material
infringements of its Intellectual Property known to Borrower; and (iii) not
allow any Intellectual Property material to Borrower’s business, taken as a
whole, to be abandoned, forfeited or dedicated to the public without Bank’s
written consent.
          (b) If Borrower (i) obtains any Patent, registered Trademark,
registered Copyright, registered mask work, or any pending application for any
of the foregoing, whether as owner, licensee or otherwise, or (ii) applies for
any Patent or the registration of any Trademark, then Borrower shall promptly
provide written notice thereof to Bank and shall execute such intellectual
property security agreements and other documents and take such other actions as
Bank shall request in its good faith business judgment to perfect and maintain a
first priority perfected security interest in favor of Bank in such property. If
Borrower decides to register any Copyrights or mask works in the United States
Copyright Office, Borrower shall: (x) provide Bank with at least fifteen
(15) days prior written notice of Borrower’s intent to register such Copyrights
or mask works together with a copy of the application it intends to file with
the United States Copyright Office (excluding exhibits thereto); (y) execute an
intellectual property security agreement and such other documents and take such
other actions as Bank may request in its good faith business judgment to perfect
and maintain a first priority perfected security interest in favor of Bank in
the Copyrights or mask works intended to be registered with the United States
Copyright Office; and (z) record such intellectual property security agreement
with the United States Copyright Office contemporaneously with filing the
Copyright or mask work application(s) with the United States Copyright Office.
Borrower shall promptly provide to Bank copies of all applications that it files
for Patents or for the registration of Trademarks, Copyrights or mask works,
together with evidence of the recording of the intellectual property security
agreement necessary for Bank to perfect and maintain a first priority security
interest in such property.
          (c) Provide written notice to Bank within ten (10) days of entering or
becoming bound by any material Restricted License (other than over-the-counter
software that is commercially available to the public). Borrower shall take such
steps as Bank reasonably requests to obtain the consent of, or waiver by, any
person whose consent or waiver is necessary for (i) any Restricted License to be
deemed “Collateral” and for Bank to have a security interest in it that might
otherwise be restricted or prohibited by law or by the terms of any such
Restricted License, whether now existing or entered into in the future, and
(ii) Bank to have the ability in the event of a liquidation of any Collateral to
dispose of such Collateral in accordance with Bank’s rights and remedies under
this Agreement and the other Loan Documents.
     6.11 Litigation Cooperation. From the date hereof and continuing through
the termination of this Agreement, make available to Bank, without expense to
Bank, Borrower and its officers, employees and agents and Borrower’s Books, to
the extent that Bank may deem them reasonably necessary to prosecute or defend
any third-party suit or proceeding instituted by or against Bank with respect to
any Collateral or relating to Borrower.
     6.12 Creation/Acquisition of Subsidiaries. Notwithstanding and without
limiting the negative covenant contained in Section 7.3 hereof, in the event
Borrower or any Subsidiary creates or acquires any Subsidiary, Borrower and such
Subsidiary shall promptly notify Bank of the creation or acquisition of such new
Subsidiary and, at Bank’s request, in its sole discretion, take all such action
as may be reasonably required by Bank to cause each such Subsidiary to, in
Bank’s sole discretion, become a co-Borrower or Guarantor under the Loan
Documents and grant a continuing pledge and security interest in and to the
assets of such Subsidiary (the description of such assets to be substantially
the same as the Collateral described on Exhibit A hereto); and Borrower shall
grant and pledge to Bank a perfected security interest in the stock, units or
other evidence of ownership of each Subsidiary.

-13-



--------------------------------------------------------------------------------



 



     6.13 Further Assurances. Execute any further instruments and take further
action as Bank reasonably requests to perfect or continue Bank’s Lien in the
Collateral or to effect the purposes of this Agreement and/or any of the other
Loan Documents. Borrower shall deliver to Bank, within five (5) days after the
same are sent or received, copies of all correspondence, reports, documents and
other filings with any Governmental Authority regarding compliance with or
maintenance of Governmental Approvals or Requirements of Law or that could
reasonably be expected to have a material effect on any of the Governmental
Approvals or otherwise on the operations of Borrower or any of its Subsidiaries.
     6.14 Post-Closing Requirements. Provide Bank, within ten (10) days after
the Effective Date (or such later date as Bank may determine, in its reasonable
discretion), with a completed and fully executed Perfection Certificate, in form
and substance acceptable to Bank, in its reasonable discretion, for each of the
following Guarantors: GTT Global Telecom Government Services, LLC, a Virginia
limited liability company and TEK Channel Consulting, LLC, a Colorado limited
liability company.
     7 NEGATIVE COVENANTS
          Borrower shall not do any of the following without Bank’s prior
written consent:
     7.1 Dispositions. Convey, sell, lease, transfer, assign, or otherwise
dispose of (collectively, “Transfer”), or permit any of its Subsidiaries to
Transfer, all or any part of its business or property, except for Transfers
(a) of Inventory in the ordinary course of business; (b) of worn out or obsolete
Equipment; (c) non-exclusive licenses and similar arrangements for the use of
property of Borrower and/or its Subsidiaries in the ordinary course of business;
and (d) in connection with Permitted Liens and Permitted Investments.
     7.2 Changes in Business, Management, Ownership, or Business Locations.
(a) Engage in or permit any of its Subsidiaries, if any, to engage in any
business other than the businesses currently engaged in by Borrower and such
Subsidiary, as applicable, or reasonably related thereto; (b) liquidate or
dissolve; or (c) (i) have a change in both of GTTI’s Chief Executive Officer and
Chief Financial Officer; or (ii) enter into any transaction or series of related
transactions in which the stockholders/shareholders of Borrower who were not
stockholders/shareholders immediately prior to the first such transaction own
more than forty percent (40%) of the voting stock/shares of Borrower immediately
after giving effect to such transaction or related series of such transactions
(other than by the sale of Borrower’s equity securities in a public offering or
to venture capital investors so long as Borrower identifies to Bank the venture
capital investors prior to the closing of the transaction and provides to Bank a
description of the material terms of the transaction).
          Borrower shall not, without at least thirty (30) days prior written
notice to Bank: (1) add any new offices or business locations, including
warehouses (unless such new offices or business locations contain less than
Twenty-Five Thousand Dollars ($25,000) in Borrower’s assets or property) or
deliver any portion of the Collateral valued, individually or in the aggregate,
in excess of Twenty-Five Thousand Dollars ($25,000) to a bailee at a location
other than to a bailee and at a location already disclosed in the Perfection
Certificate, (2) change its jurisdiction of organization, (3) change its
organizational structure or type, (4) change its legal name, or (5) change any
organizational number (if any) assigned by its jurisdiction of organization. If
Borrower intends to deliver any portion of the Collateral valued, individually
or in the aggregate, in excess of Twenty-Five Thousand Dollars ($25,000) to a
bailee, and Bank and such bailee are not already parties to a bailee agreement
governing both the Collateral and the location to which Borrower intends to
deliver the Collateral, then Borrower will first receive the written consent of
Bank, and such bailee shall execute and deliver a bailee agreement in form and
substance satisfactory to Bank in its reasonable discretion.
     7.3 Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock/shares or property of another Person, other than Permitted
Acquisitions. A Subsidiary may merge or consolidate into another Subsidiary or
into Borrower.
     7.4 Indebtedness. Create, incur, assume, or be liable for any Indebtedness,
or permit any Subsidiary to do so, other than Permitted Indebtedness.
     7.5 Encumbrance. Create, incur, allow, or suffer any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, permit any Collateral not to be subject to the first priority security
interest granted herein (or, in the

-14-



--------------------------------------------------------------------------------



 



case of EMEA, granted under the Debenture), or enter into any agreement,
document, instrument or other arrangement (except with or in favor of Bank) with
any Person which directly or indirectly prohibits or has the effect of
prohibiting Borrower or any Subsidiary from assigning, mortgaging, pledging,
granting a security interest in or upon, or encumbering any of Borrower’s or any
Subsidiary’s Intellectual Property, except as is otherwise permitted in
Section 7.1 hereof and the definition of “Permitted Liens” herein.
     7.6 Maintenance of Collateral Accounts. Maintain any Collateral Account
except pursuant to the terms of Section 6.8(b) hereof.
     7.7 Distributions; Investments. (a) Pay any dividends or make any
distribution or payment or redeem, retire or purchase any capital stock/shares
provided that (i) Borrower may convert any of its convertible securities into
other securities pursuant to the terms of such convertible securities or
otherwise in exchange thereof, (ii) Borrower may pay dividends solely in common
stock/shares; and (iii) Borrower may repurchase the stock of former employees or
consultants pursuant to stock/share repurchase agreements so long as an Event of
Default does not exist at the time of such repurchase and would not exist after
giving effect to such repurchase, provided such repurchase does not exceed in
the aggregate of One Hundred Thousand Dollars ($100,000) per fiscal year; or
(b) directly or indirectly make any Investment (including, without limitation,
any additional Investment in any Subsidiary) other than Permitted Investments,
or permit any of its Subsidiaries to do so.
     7.8 Transactions with Affiliates. Directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of Borrower, except
for transactions that are in the ordinary course of Borrower’s business, upon
fair and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person.
     7.9 Subordinated Debt. (a) Make or permit any payment on any Subordinated
Debt, except under the terms of the Subordinated Debt, or (b) amend any
provision in any document relating to the Subordinated Debt which would increase
the amount thereof or adversely affect the subordination thereof to Obligations
owed to Bank.
     7.10 Compliance. Become an “investment company” or a company controlled by
an “investment company”, under the Investment Company Act of 1940, as amended,
or undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or non-exempt Prohibited Transaction, as defined in ERISA, to
occur; fail to comply with the Federal Fair Labor Standards Act (or, in the case
of EMEA, with all employment legislation in force in England and Wales
(including, without limitation, the Employment Rights Act 1996)) or violate any
other law or regulation, if the violation could reasonably be expected to have a
material adverse effect on Borrower’s business, or permit any of its
Subsidiaries to do so; withdraw or permit any Subsidiary to withdraw from
participation in, permit partial or complete termination of, or permit the
occurrence of any other event with respect to, any present pension, profit
sharing and deferred compensation plan which could reasonably be expected to
result in any liability of Borrower, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental agency.
     8 EVENTS OF DEFAULT
          Any one of the following shall constitute an event of default (an
“Event of Default”) under this Agreement:
     8.1 Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Credit Extension on its due date, or (b) pay any other
Obligations within three (3) Business Days after such Obligations are due and
payable (which three (3) Business Day cure period shall not apply to payments
due on the Revolving Line Maturity Date and/or the Term Loan Maturity Date).
During the cure period, the failure to make or pay any payment specified under
clause (b) hereunder is not an Event of Default (but no Credit Extension will be
made during the cure period);
     8.2 Covenant Default.
          (a) Borrower fails or neglects to perform any obligation in
Sections 6.2, 6.4, 6.5, 6.6, 6.7, 6.8, 6.9, 6.10, or 6.11, or violates any
covenant in Section 7; or

-15-



--------------------------------------------------------------------------------



 



          (b) Borrower fails or neglects to perform, keep, or observe any other
material term, provision, condition, covenant or agreement contained in this
Agreement or any of the other Loan Documents, and as to any default (other than
those specified in this Section 8) under such other term, provision, condition,
covenant or agreement that can be cured, has failed to cure the default within
ten (10) days after the occurrence thereof; provided, however, that if the
default cannot by its nature be cured within the ten (10) day period or cannot
after diligent attempts by Borrower be cured within such ten (10) day period,
and such default is likely to be cured within a reasonable time, then Borrower
shall have an additional period (which shall not in any case exceed thirty
(30) days) to attempt to cure such default, and within such reasonable time
period the failure to cure the default shall not be deemed an Event of Default
(but no Credit Extensions shall be made during such cure period). Cure periods
provided under this section shall not apply, among other things, to financial
covenants or any other covenants set forth in clause (a) above;
     8.3 Material Adverse Change. A Material Adverse Change occurs;
     8.4 Attachment; Levy; Restraint on Business.
          (a) (i) The service of process seeking to attach, by trustee or
similar process, any funds of Borrower or of any entity under the control of
Borrower (including a Subsidiary) on deposit or otherwise maintained with Bank
or any Bank Affiliate, or (ii) a notice of lien or levy is filed against any of
Borrower’s assets by any government agency, and the same under subclauses
(i) and (ii) hereof are not, within ten (10) days after the occurrence thereof,
discharged or stayed (whether through the posting of a bond or otherwise);
provided, however, no Credit Extensions shall be made during any ten (10) day
cure period; or
          (b) (i) any material portion of Borrower’s assets is attached, seized,
levied on, or comes into possession of a trustee or receiver, or (ii) any court
order enjoins, restrains, or prevents Borrower from conducting any material part
of its business;
     8.5 Insolvency. (a) Borrower is unable to pay its debts (including trade
debts) as they become due or otherwise becomes insolvent; (b) Borrower begins an
Insolvency Proceeding; or (c) an Insolvency Proceeding is begun against Borrower
and not dismissed or stayed within thirty (30) days (but no Credit Extensions
shall be made while of any of the conditions described in clause (a) exist
and/or until any Insolvency Proceeding is dismissed);
     8.6 Other Agreements. There is, under any agreement to which Borrower or
any Guarantor is a party with a third party or parties, (a) any default
resulting in a right by such third party or parties, whether or not exercised,
to accelerate the maturity of any Indebtedness in an amount individually or in
the aggregate in excess of the Dollar Equivalent of Two Hundred Thousand Dollars
($200,000); or (b) any default by Borrower or Guarantor, the result of which
could have a material adverse effect on Borrower’s or any Guarantor’s business;
     8.7 Judgments. One or more final judgments, orders, or decrees for the
payment of money in an amount, individually or in the aggregate, of at least the
Dollar Equivalent of Two Hundred Thousand Dollars ($200,000) shall be rendered
against Borrower and the same are not, within thirty (30) days after the entry
thereof, discharged or execution thereof stayed or bonded pending appeal, or
such judgments are not discharged prior to the expiration of any such stay
(provided that no Credit Extensions will be made prior to the discharge, stay,
or bonding of such judgment, order, or decree);
     8.8 Misrepresentations. Borrower or any Person acting for Borrower makes
any representation, warranty, or other statement now or later in this Agreement,
any Loan Document or in any writing delivered to Bank or to induce Bank to enter
into this Agreement or any other Loan Document, and such representation,
warranty, or other statement is incorrect in any material respect when made;
     8.9 Subordinated Debt. Any default or breach occurs under any agreement
between either Borrower and any creditor of such Borrower that signed a
subordination agreement with Bank, or any creditor that has signed a
subordination agreement with Bank breaches any terms of the subordination
agreement, in each case, that is not covered within the cure periods set forth
for any such breach therein, or the Obligations shall for any reason be
subordinated or shall not have the priority contemplated by this Agreement;
     8.10 Guaranty. (a) Any guaranty of any Obligations terminates or ceases for
any reason to be in full force and effect; (b) any Guarantor does not perform
any obligation or covenant under any guaranty of the Obligations; (c) any
circumstance described in Sections 8.3, 8.4, 8.5, 8.7, or 8.8. occurs with
respect to any

-16-



--------------------------------------------------------------------------------



 



Guarantor, or (d) the liquidation, winding up, or termination of existence of
any Guarantor; or (e) (i) a material impairment in the perfection or priority of
Bank’s Lien in the collateral provided by any Guarantor or in the value of such
collateral or (ii) a material adverse change in the general affairs, management,
results of operation, condition (financial or otherwise) or the prospect of
repayment of the Obligations occurs with respect to any Guarantor; or
     8.11 Governmental Approvals. Any Governmental Approval shall have been
(a) revoked, rescinded, suspended, modified in an adverse manner or not renewed
in the ordinary course for a full term or (b) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any of such Governmental Approval or that could
result in the Governmental Authority taking any of the actions described in
clause (a) above, and such decision or such revocation, rescission, suspension,
modification or non-renewal has, or could reasonably be expected to have, a
Material Adverse Change.
     9 BANK’S RIGHTS AND REMEDIES
     9.1 Rights and Remedies. While an Event of Default occurs and continues
Bank may, without notice or demand, do any or all of the following:
          (a) declare all Obligations immediately due and payable (but if an
Event of Default described in Section 8.5 occurs all Obligations are immediately
due and payable without any action by Bank);
          (b) stop advancing money or extending credit for Borrower’s benefit
under this Agreement or under any other agreement between Borrower and Bank;
          (c) demand that Borrower (i) deposit cash with Bank in an amount equal
to (i) 105% if the Letter of Credit is denominated in U.S. Dollars, or (ii) 110%
if the Letter of Credit is denominated in a currency other than U.S. Dollars, of
the Dollar Equivalent of the aggregate face amount of all Letters of Credit
remaining undrawn plus all interest, fees, and costs due or to become due in
connection therewith (as estimated by Bank in its good faith business judgment),
to secure all of the Obligations relating to such Letters of Credit, as
collateral security for the repayment of any future drawings under such Letters
of Credit, and Borrower shall forthwith deposit and pay such amounts, and
(ii) pay in advance all letter of credit fees scheduled to be paid or payable
over the remaining term of any Letters of Credit; provided, however, if an Event
of Default described in Section 8.5 occurs, the obligation of Borrower to cash
collateralize all Letters of Credit remaining undrawn shall automatically become
effective without any action by Bank;
          (d) terminate any FX Forward Contracts;
          (e) settle or adjust disputes and claims directly with Account Debtors
for amounts on terms and in any order that Bank considers advisable, notify any
Person owing Borrower money of Bank’s security interest in such funds, and
verify the amount of such account;
          (f) make any payments and do any acts it considers necessary or
reasonable to protect the Collateral and/or its security interest in the
Collateral. Borrower shall assemble the Collateral if Bank requests and make it
available as Bank designates. Bank may enter premises where the Collateral is
located, take and maintain possession of any part of the Collateral, and pay,
purchase, contest, or compromise any Lien which appears to be prior or superior
to its security interest and pay all expenses incurred. Borrower grants Bank a
license to enter and occupy any of its premises, without charge, to exercise any
of Bank’s rights or remedies;
          (g) apply to the Obligations any (i) balances and deposits of Borrower
it holds, or (ii) any amount held by Bank owing to or for the credit or the
account of Borrower;
          (h) ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale, and sell the Collateral. Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, Patents, Copyrights, mask works, rights of use of any name,
trade secrets, trade names, Trademarks, and advertising matter, or any similar
property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section, Borrower’s rights under all licenses
and all franchise agreements inure to Bank’s benefit;

-17-



--------------------------------------------------------------------------------



 



          (i) place a “hold” on any account maintained with Bank and/or deliver
a notice of exclusive control, any entitlement order, or other directions or
instructions pursuant to any Control Agreement or similar agreements providing
control of any Collateral;
          (j) demand and receive possession of Borrower’s Books;
          (k) exercise all rights and remedies available to Bank under the Loan
Documents or at law or equity, including all remedies provided under the Code
(including disposal of the Collateral pursuant to the terms thereof); and
          (l) enforce the Debenture in accordance with its terms.
     9.2 Power of Attorney. Borrower hereby irrevocably appoints Bank as its
lawful attorney-in-fact, exercisable upon the occurrence and during the
continuance of an Event of Default, to: (a) endorse Borrower’s name on any
checks or other forms of payment or security; (b) sign Borrower’s name on any
invoice or bill of lading for any Account or drafts against Account Debtors;
(c) settle and adjust disputes and claims about the Accounts directly with
Account Debtors, for amounts and on terms Bank determines reasonable; (d) make,
settle, and adjust all claims under Borrower’s insurance policies; (e) pay,
contest or settle any Lien, charge, encumbrance, security interest, and adverse
claim in or to the Collateral, or any judgment based thereon, or otherwise take
any action to terminate or discharge the same; and (f) transfer the Collateral
into the name of Bank or a third party as the Code permits. Borrower hereby
appoints Bank as its lawful attorney-in-fact to sign Borrower’s name on any
documents necessary to perfect or continue the perfection of Bank’s security
interest in the Collateral regardless of whether an Event of Default has
occurred until all Obligations have been satisfied in full and Bank is under no
further obligation to make Credit Extensions hereunder and do all acts and
things necessary or expedient, as determined solely and exclusively by Bank, to
protect or preserve, Bank’s rights and remedies under the Loan Documents, as
directed by Bank. Bank’s foregoing appointment as Borrower’s attorney in fact,
and all of Bank’s rights and powers, being coupled with an interest, are
irrevocable until all Obligations have been fully repaid and performed and
Bank’s obligation to provide Credit Extensions terminates.
     9.3 Protective Payments. If Borrower fails to obtain the insurance called
for by Section 6.7 or fails to pay any premium thereon or fails to pay any other
amount which Borrower is obligated to pay under this Agreement or any other Loan
Document, Bank may obtain such insurance or make such payment, and all amounts
so paid by Bank are Bank Expenses and immediately due and payable, bearing
interest at the then highest rate applicable to the Obligations, and secured by
the Collateral. Bank will make reasonable efforts to provide Borrower with
notice of Bank obtaining such insurance at the time it is obtained or within a
reasonable time thereafter. No payments by Bank are deemed an agreement to make
similar payments in the future or Bank’s waiver of any Event of Default.
     9.4 Application of Payments and Proceeds. Unless an Event of Default has
occurred and is continuing, Bank may apply any funds in its possession, whether
from Borrower account balances, payments, or proceeds realized as the result of
any collection of Accounts or other disposition of the Collateral, first, to
Bank Expenses, including without limitation, the reasonable costs, expenses,
liabilities, obligations and attorneys’ fees incurred by Bank in the exercise of
its rights under this Agreement; second, to the interest due upon any of the
Obligations; and third, to the principal of the Obligations and any applicable
fees and other charges, in such order as Bank shall determine in its sole
discretion. Any surplus shall be paid to Borrower or other Persons legally
entitled thereto; Borrower shall remain liable to Bank for any deficiency. If an
Event of Default has occurred and is continuing, Bank may apply any funds in its
possession, whether from Borrower account balances, payments, proceeds realized
as the result of any collection of Accounts or other disposition of the
Collateral, or otherwise, to the Obligations in such order as Bank shall
determine in its sole discretion. Any surplus shall be paid to Borrower or to
other Persons legally entitled thereto; Borrower shall remain liable to Bank for
any deficiency. If Bank, in its good faith business judgment, directly or
indirectly enters into a deferred payment or other credit transaction with any
purchaser at any sale of Collateral, Bank shall have the option, exercisable at
any time, of either reducing the Obligations by the principal amount of the
purchase price or deferring the reduction of the Obligations until the actual
receipt by Bank of cash therefor.
     9.5 Bank’s Liability for Collateral. So long as Bank complies with
reasonable banking practices regarding the safekeeping of the Collateral in the
possession or under the control of Bank, Bank shall not be liable or responsible
for: (a) the safekeeping of the Collateral; (b) any loss or damage to the
Collateral; (c) any diminution in

-18-



--------------------------------------------------------------------------------



 



the value of the Collateral; or (d) any act or default of any carrier,
warehouseman, bailee, or other Person. Borrower bears all risk of loss, damage
or destruction of the Collateral.
     9.6 No Waiver; Remedies Cumulative. Bank’s failure, at any time or times,
to require strict performance by Borrower of any provision of this Agreement or
any other Loan Document shall not waive, affect, or diminish any right of Bank
thereafter to demand strict performance and compliance herewith or therewith. No
waiver hereunder shall be effective unless signed by the party granting the
waiver and then is only effective for the specific instance and purpose for
which it is given. Bank’s rights and remedies under this Agreement and the other
Loan Documents are cumulative. Bank has all rights and remedies provided under
the Code, by law, or in equity. Bank’s exercise of one right or remedy is not an
election and shall not preclude Bank from exercising any other right or remedy
under this Agreement or any other Loan Document or other right or remedy
available at law or in equity, and Bank’s waiver of any Event of Default is not
a continuing waiver. Bank’s delay in exercising any remedy is not a waiver,
election, or acquiescence.
     9.7 Demand Waiver. Borrower waives demand, notice of default or dishonor,
notice of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Bank on which Borrower is
liable.
     10 NOTICES
          All notices, consents, requests, approvals, demands, or other
communication (collectively, “Communication”), (other than Advance requests made
pursuant to Section 3.4 and any notice, demand or other communication under the
Debenture), by any party to this Agreement or any other Loan Document must be in
writing and be delivered or sent by facsimile at the addresses or facsimile
numbers listed below. Bank or Borrower may change its notice address by giving
the other party written notice thereof. Each such Communication shall be deemed
to have been validly served, given, or delivered: (a) upon the earlier of actual
receipt and three (3) Business Days after deposit in the U.S. mail, registered
or certified mail, return receipt requested, with proper postage prepaid;
(b) upon transmission, when sent by facsimile transmission (with such facsimile
promptly confirmed by delivery of a copy by personal delivery or United States
mail as otherwise provided in this Section 10); (c) one (1) Business Day after
deposit with a reputable overnight courier with all charges prepaid; or (d) when
delivered, if hand-delivered by messenger, all of which shall be addressed to
the party to be notified and sent to the address or facsimile number indicated
below. Advance requests made pursuant to Section 3.4 must be in writing and may
be in the form of electronic mail, delivered to Bank by Borrower at the e-mail
address of Bank provided below and shall be deemed to have been validly served,
given, or delivered when sent (with such electronic mail promptly confirmed by
delivery of a copy by personal delivery or United States mail as otherwise
provided in this Section 10). Bank or Borrower may change its address, facsimile
number, or electronic mail address by giving the other party written notice
thereof in accordance with the terms of this Section 10.

     
If to Borrower:
  c/o Global Telecom and Technology, Inc.
8484 Westpark Drive, Suite 720
McLean, Virginia 22102
Attn: Mr. Eric Swank
Fax: (703) 442-5595
Email: eric.swank@gt-t.net
 
   
with a copy to:
  Kelley Drye & Warren, LLP
Washington Harbour, Suite 400
3050 K Street NW
Washington, D.C. 20007
Attn: Brad Mutschelknaus, Esquire
Fax: (202) 342-8451
Email: bmutschelknaus@kelleydrye.com
 
   
If to Bank:
  Silicon Valley Bank
275 Grove Street, Suite 2-200
Newton, Massachusetts 02466
Attn: Mr. Christopher Leary
 
  Fax: (617) 527-0177
Email: cleary@svb.com

-19-



--------------------------------------------------------------------------------



 



     
with a copy to:
  Riemer & Braunstein LLP
Three Center Plaza
Boston, Massachusetts 02108
Attn: Charles W. Stavros, Esquire
Fax: (617) 880-3456
Email: cstavros@riemerlaw.com

     11 CHOICE OF LAW, VENUE, JURY TRIAL WAIVER AND JUDICIAL REFERENCE
          New York law governs the Loan Documents (other than the Debenture
which is governed by the laws of England and Wales) without regard to principles
of conflicts of law. Borrower and Bank each submit to the exclusive jurisdiction
of the State and Federal courts in New York; provided, however, that nothing in
this Agreement shall be deemed to operate to preclude Bank from bringing suit or
taking other legal action in any other jurisdiction to realize on the Collateral
or any other security for the Obligations, or to enforce a judgment or other
court order in favor of Bank. Borrower expressly submits and consents in advance
to such jurisdiction in any action or suit commenced in any such court, and
Borrower hereby waives any objection that it may have based upon lack of
personal jurisdiction, improper venue, or forum non conveniens and hereby
consents to the granting of such legal or equitable relief as is deemed
appropriate by such court. NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH
HEREINABOVE, BANK SHALL SPECIFICALLY HAVE THE RIGHT TO BRING ANY ACTION OR
PROCEEDING AGAINST BORROWER OR ITS PROPERTY IN THE COURTS OF ANY OTHER
JURISDICTION WHICH BANK DEEMS NECESSARY OR APPROPRIATE IN ORDER TO REALIZE ON
THE COLLATERAL OR TO OTHERWISE ENFORCE BANK’S RIGHTS AGAINST BORROWER OR ITS
PROPERTY.
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY
HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.
____________ Borrower initials (WBS)
     12 GENERAL PROVISIONS
     12.1 Termination Prior to Maturity Date. This Agreement may be terminated
prior to the Revolving Line Maturity Date by Borrower, effective three
(3) Business Days after written notice of termination is given to Bank or if
Bank’s obligation to fund Credit Extensions terminates pursuant to the terms of
Section 2.1.1(b). Notwithstanding any such termination, Bank’s lien and security
interest in the Collateral shall continue until Borrower fully satisfies its
Obligations (other than inchoate liabilities). Upon payment in full of the
Obligations (other than inchoate liabilities) and at such time as Bank’s
obligation to make Credit Extensions has terminated, Bank shall release its
liens and security interests in the Collateral and all rights therein shall
revert to Borrower.
     12.2 Successors and Assigns. This Agreement binds and is for the benefit of
the successors and permitted assigns of each party. Borrower may not assign this
Agreement or any rights, benefits or obligations under it or under any of the
other Loan Documents without Bank’s prior written consent (which may be granted
or withheld in Bank’s discretion). Bank has the right, without the consent of or
notice to Borrower, to sell, transfer, assign, negotiate, or grant participation
in all or any part of, or any interest in, Bank’s obligations, rights, and
benefits under this Agreement and the other Loan Documents.
     12.3 Indemnification. Borrower agrees to indemnify, defend and hold Bank
and its directors, officers, employees, agents, or attorneys (each, an
“Indemnified Person”) harmless against: (a) all obligations, demands, claims,
and liabilities (collectively, “Claims”) asserted by any other party in
connection with the transactions contemplated by the Loan Documents; and (b) all
losses or expenses (including Bank Expenses) incurred, or paid by such
Indemnified Person as a result of, following from, consequential to transactions
between Bank and

-20-



--------------------------------------------------------------------------------



 



Borrower contemplated by the Loan Documents (including reasonable attorneys’
fees and expenses), except for Claims and/or losses caused by such Indemnified
Person’s gross negligence or willful misconduct.
     12.4 Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.
     12.5 Correction of Loan Documents. Bank may correct patent errors and fill
in any blanks in the Loan Documents consistent with the agreement of the parties
so long as Bank provides Borrower with written notice of such correction and
allows Borrower at least ten (10) days to object to such correction. In the
event of such objection, such correction shall not be made except by an
amendment signed by both Bank and Borrower.
     12.6 Severability of Provisions. Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.
     12.7 Amendments in Writing; Waiver; Integration. No purported amendment or
modification of any Loan Document, or waiver, discharge or termination of any
obligation under any Loan Document, shall be enforceable or admissible unless,
and only to the extent, expressly set forth in a writing signed by the party
against which enforcement or admission is sought. Without limiting the
generality of the foregoing, no oral promise or statement, nor any action,
inaction, delay, failure to require performance or course of conduct shall
operate as, or evidence, an amendment, supplement or waiver or have any other
effect on any Loan Document. Any waiver granted shall be limited to the specific
circumstance expressly described in it, and shall not apply to any subsequent or
other circumstance, whether similar or dissimilar, or give rise to, or evidence,
any obligation or commitment to grant any further waiver. The Loan Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements. All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of the Loan Documents merge into the Loan Documents.
     12.8 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Agreement.
     12.9 Survival. All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been paid in full and satisfied. The obligation of Borrower in
Section 12.3 to indemnify Bank shall survive until the statute of limitations
with respect to such claim or cause of action shall have run.
     12.10 Confidentiality. In handling any confidential information, Bank shall
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates (such Subsidiaries and Affiliates, together with
Bank, collectively, “Bank Entities”) in connection with their business with
Borrower; (b) to prospective transferees or purchasers of any interest in the
Credit Extensions (provided, however, Bank shall use commercially reasonable
efforts to obtain any prospective transferee’s or purchaser’s agreement to the
terms of this provision); (c) as required by law, regulation, subpoena, or other
order; (d) to Bank’s regulators or as otherwise required in connection with
Bank’s examination or audit; (e) as Bank considers appropriate in exercising
remedies under the Loan Documents; and (f) to third-party service providers of
Bank so long as such service providers have executed a confidentiality agreement
with Bank with terms no less restrictive than those contained herein.
Confidential information does not include information that is either: (i) in the
public domain or in Bank’s possession when disclosed to Bank, or becomes part of
the public domain after disclosure to Bank other than as a result of a breach by
Bank or its Affiliates of their confidentiality obligations hereunder; or
(ii) disclosed to Bank by a third party if Bank does not know that the third
party is prohibited from disclosing the information.
     Bank Entities may use the confidential information for reporting purposes
and the development and distribution of databases and market analyses so long as
such confidential information is aggregated and anonymized prior to
distribution, unless otherwise expressly permitted by Borrower. The provisions
of the immediately preceding sentence shall survive the termination of this
Agreement.
     12.11 Attorneys’ Fees, Costs and Expenses. In any action or proceeding
between Borrower and Bank arising out of or relating to the Loan Documents, Bank
shall be entitled to recover its reasonable attorneys’ fees and other costs and
expenses incurred, in addition to any other relief to which it may be entitled.

-21-



--------------------------------------------------------------------------------



 



     12.12 Right of Set Off. Borrower hereby grants to Bank, a lien, security
interest and right of set off as security for all Obligations to Bank, whether
now existing or hereafter arising upon and against all deposits, credits,
collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Bank or any entity under the control of Bank
(including a Bank subsidiary) or in transit to any of them. At any time after
the occurrence and during the continuance of an Event of Default, without demand
or notice, Bank may set off the same or any part thereof and apply the same to
any liability or obligation of Borrower even though unmatured and regardless of
the adequacy of any other collateral securing the Obligations. ANY AND ALL
RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY
OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.
     12.13 Electronic Execution of Documents. The words “execution,” “signed,”
“signature” and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any applicable law,
including, without limitation, any state law based on the Uniform Electronic
Transactions Act.
     12.14 Captions. The headings used in this Agreement are for convenience
only and shall not affect the interpretation of this Agreement.
     12.15 Construction of Agreement. The parties mutually acknowledge that they
and their attorneys have participated in the preparation and negotiation of this
Agreement. In cases of uncertainty this Agreement shall be construed without
regard to which of the parties caused the uncertainty to exist.
     12.16 Relationship. The relationship of the parties to this Agreement is
determined solely by the provisions of this Agreement. The parties do not intend
to create any agency, partnership, joint venture, trust, fiduciary or other
relationship with duties or incidents different from those of parties to an
arm’s-length contract.
     12.17 Third Parties. Nothing in this Agreement, whether express or implied,
is intended to: (a) confer any benefits, rights or remedies under or by reason
of this Agreement on any Persons other than the express parties to it and their
respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any Person not an express party to this Agreement; or
(c) give any Person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.
     12.18 Borrower Liability. Any Borrower may, acting singly, request Credit
Extensions hereunder. Each Borrower hereby appoints the other as agent for the
other for all purposes hereunder, including with respect to requesting Credit
Extensions hereunder. Each Borrower hereunder shall be jointly and severally
obligated to repay all Credit Extensions made hereunder, regardless of which
Borrower actually receives said Credit Extension, as if each Borrower hereunder
directly received all Credit Extensions. Each Borrower waives (a) any suretyship
defenses available to it under the Code or any other applicable law, and (b) any
right to require Bank to: (i) proceed against any Borrower or any other person;
(ii) proceed against or exhaust any security; or (iii) pursue any other remedy.
Bank may exercise or not exercise any right or remedy it has against any
Borrower or any security it holds (including the right to foreclose by judicial
or non-judicial sale) without affecting any other Borrower’s liability.
Notwithstanding any other provision of this Agreement or other related document,
each Borrower irrevocably waives all rights that it may have at law or in equity
(including, without limitation, any law subrogating Borrower to the rights of
Bank under this Agreement) to seek contribution, indemnification or any other
form of reimbursement from any other Borrower, or any other Person now or
hereafter primarily or secondarily liable for any of the Obligations, for any
payment made by Borrower with respect to the Obligations in connection with this
Agreement or otherwise and all rights that it might have to benefit from, or to
participate in, any security for the Obligations as a result of any payment made
by Borrower with respect to the Obligations in connection with this Agreement or
otherwise. Any agreement providing for indemnification, reimbursement or any
other arrangement prohibited under this Section shall be null and void. If any
payment is made to a Borrower in contravention of this Section, such Borrower
shall hold such payment in trust for Bank and such payment shall be promptly
delivered to Bank for application to the Obligations, whether matured or
unmatured.
     13 DEFINITIONS

-22-



--------------------------------------------------------------------------------



 



     13.1 Definitions. As used in the Loan Documents, the word “shall” is
mandatory, the word “may” is permissive, the word “or” is not exclusive, the
words “includes” and “including” are not limiting, the singular includes the
plural, and numbers denoting amounts that are set off in brackets are negative.
As used in this Agreement, the following capitalized terms have the following
meanings:
          “2010 Units Offering Investors” are Richard D. Calder, Eric A. Swank,
Universal Telecommunications, Inc., Hackman Family Trust, Howard E. Janzen, and
the Spitfire Fund, L.P.
          “Account” is any “account” as defined in the Code with such additions
to such term as may hereafter be made, and includes, without limitation, all
accounts receivable and other sums owing to Borrower.
          “Account Debtor” is any “account debtor” as defined in the Code with
such additions to such term as may hereafter be made.
          “Acquisition” is (a) the purchase or other acquisition by Borrower of
all or substantially all of the assets of any other Person, or (b) the purchase
or other acquisition (whether by means of merger, consolidation, or otherwise)
by Borrower of all or substantially all of the stock or other equity interest of
any other Person.
          “Advance” or “Advances” means an advance (or advances) under the
Revolving Line.
          “Affiliate” is, with respect to any Person, each other Person that
owns or controls directly or indirectly the Person, any Person that controls or
is controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members.
          “Agreement” is defined in the preamble hereof.
          “Availability Amount” is (a) the lesser of (i) the Revolving Line or
(ii) the amount available under the Borrowing Base minus (b) the Dollar
Equivalent amount of all outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit plus an amount equal to the Letter of Credit
Reserve), minus (c) the FX Reduction Amount, minus (d) any amounts used for Cash
Management Services, and minus (e) the outstanding principal balance of any
Advances.
          “Bank” is defined in the preamble hereof.
          “Bank Entities” is defined in Section 12.10.
          “Bank Expenses” are all audit fees and expenses, and reasonable costs,
and expenses (including reasonable attorneys’ fees and expenses) for preparing,
amending, negotiating, administering, defending and enforcing the Loan Documents
(including, without limitation, those incurred in connection with appeals or
Insolvency Proceedings).
          “Borrower” is defined in the preamble hereof.
          “Borrower’s Books” are all Borrower’s books and records including
ledgers, records regarding Borrower’s assets or liabilities, the Collateral,
business operations or financial condition, and all computer programs or storage
or any equipment containing such information.
          “Borrowing Base” is (a) eighty percent (80%) of Eligible Accounts, as
determined by Bank from Borrower’s most recent Borrowing Base Certificate;
provided, however, that Bank may, after consultation with Borrower, decrease the
foregoing percentage in its good faith business judgment based on events,
conditions, contingencies, or risks which, as determined by Bank, may adversely
affect the Collateral.
          “Borrowing Base Certificate” is that certain certificate included
within each Transaction Report.
          “Borrowing Resolutions” are, with respect to any Person, those
resolutions adopted by such Person’s Board of Directors or other appropriate
body and delivered by such Person to Bank approving the Loan Documents to which
such Person is a party and the transactions contemplated thereby, together with
a certificate executed by its secretary on behalf of such Person certifying that
(a) such Person has the authority to execute,

-23-



--------------------------------------------------------------------------------



 



deliver, and perform its obligations under each of the Loan Documents to which
it is a party, (b) that attached as Exhibit A to such certificate is a true,
correct, and complete copy of the resolutions then in full force and effect
authorizing and ratifying the execution, delivery, and performance by such
Person of the Loan Documents to which it is a party, (c) the name(s) of the
Person(s) authorized to execute the Loan Documents on behalf of such Person,
together with a sample of the true signature(s) of such Person(s), and (d) that
Bank may conclusively rely on such certificate unless and until such Person
shall have delivered to Bank a further certificate canceling or amending such
prior certificate.
          “Business Day” is any day that is not a Saturday, Sunday or a day on
which Bank is closed.
          “Capital Expenditures” means, with respect to any Person for any
period, the sum of (a) the aggregate of all expenditures by such Person and its
Subsidiaries during such period that are capital expenditures as determined in
accordance with GAAP, whether such expenditures are paid in cash or financed,
plus (b) to the extent not covered by clause (a), the aggregate of all
expenditures by such Person and its Subsidiaries during such period to acquire
by purchase or otherwise the business or capitalized assets or the capital stock
of any other Person.
          “Cash Basis EBITDA” is, for any period of measurement, EBITDA minus
(a) unfinanced Capital Expenditures; minus (b) taxes actually paid in cash and
minus (c) cash interest expense paid on Subordinated Debt, minus (d) principal
payments on Subordinated Debt not existing on the Effective Date, and minus
(e) other cash distributions approved by Bank, in its reasonable discretion, on
a case-by-case basis.
          “Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc., (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue; and (d) money market
funds at least ninety-five percent (95%) of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (c) of this
definition.
          “Cash Management Services” is defined in Section 2.1.4.
          “Claims” is defined in Section 12.3.
          “Code” is the Uniform Commercial Code, as the same may, from time to
time, be enacted and in effect in the State of New York; provided, that, to the
extent that the Code is used to define any term herein or in any Loan Document
and such term is defined differently in different Articles or Divisions of the
Code, the definition of such term contained in Article or Division 9 shall
govern; provided further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, or priority of, or
remedies with respect to, Bank’s Lien on any Collateral is governed by the
Uniform Commercial Code in effect in a jurisdiction other than the State of New
York, the term “Code” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions thereof
relating to such attachment, perfection, priority, or remedies and for purposes
of definitions relating to such provisions.
          “Collateral” is any and all properties, rights and assets of Borrower
described on Exhibit A and for the purposes of this Agreement (other than
Sections 4.1, 4.2 and 4.3) the term “Collateral” shall also include, in the case
of EMEA, the property and assets detailed in clause 3 of the Debenture.
          “Collateral Account” is any Deposit Account, Securities Account, or
Commodity Account.
          “Commodity Account” is any “commodity account” as defined in the Code
with such additions to such term as may hereafter be made.
          “Communication” is defined in Section 10.
          “Compliance Certificate” is that certain certificate in the form
attached hereto as Exhibit B.
          “Contingent Obligation” is, for any Person, any direct or indirect
liability, contingent or not, of that Person for (a) any indebtedness, lease,
dividend, letter of credit or other obligation of another such as an obligation,
in each case directly or indirectly guaranteed, endorsed, co made, discounted or
sold with recourse by

-24-



--------------------------------------------------------------------------------



 



that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business. The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.
          “Control Agreement” is any control agreement entered into among the
depository institution at which Borrower maintains a Deposit Account or the
securities intermediary or commodity intermediary at which Borrower maintains a
Securities Account or a Commodity Account, Borrower, and Bank pursuant to which
Bank obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.
          “Copyrights” are any and all copyright rights, copyright applications,
copyright registrations and like protections in each work or authorship and
derivative work thereof, whether published or unpublished and whether or not the
same also constitutes a trade secret.
          “Credit Extension” is any Advance, Letter of Credit, Term Loan, FX
Forward Contract, amount utilized for Cash Management Services, or any other
extension of credit by Bank for Borrower’s benefit.
          “Debenture” is the debenture of even date between EMEA and Bank.
          “Default” means any event which with notice or passage of time or
both, would constitute an Event of Default.
          “Default Rate” is defined in Section 2.3(b).
          “Deferred Revenue” is all amounts received or invoiced in advance of
performance under contracts and not yet recognized as revenue.
          “Deposit Account” is any “deposit account” as defined in the Code with
such additions to such term as may hereafter be made.
          “Designated Deposit Account” is GTTA’s deposit account, account number
3300601391, maintained with Bank.
          “Dollars,” “dollars” or use of the sign “$” means only lawful money of
the United States and not any other currency, regardless of whether that
currency uses the “$” sign to denote its currency or may be readily converted
into lawful money of the United States.
          “Dollar Equivalent” is, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in a Foreign Currency, the equivalent amount therefor in Dollars as
determined by Bank at such time on the basis of the then-prevailing rate of
exchange in San Francisco, California, for sales of the Foreign Currency for
transfer to the country issuing such Foreign Currency.
          “Domestic Subsidiary” means a Subsidiary organized under the laws of
the United States or any state or territory thereof or the District of Columbia.
          “EBITDA” shall mean, for any period of measurement, (a) Net Income,
plus (b) Interest Expense, plus (c) to the extent deducted in the calculation of
Net Income, depreciation expense and amortization expense, plus (d) income tax
expense, plus (f) non-cash stock compensation expense, plus (g) at Bank’s
discretion, other non-cash one-time charges reasonably acceptable to and
approved by Bank, on a case-by-case basis.
          “Effective Date” is the date Bank executes this Agreement and as
indicated on the signature page hereof.

-25-



--------------------------------------------------------------------------------



 



          “Eligible Accounts” means Accounts which arise in the ordinary course
of Borrower’s business that meet all Borrower’s representations and warranties
in Section 5.3. Bank reserves the right at any time and from time to time after
the Effective Date upon notice to, and after consultation with, Borrower, to
adjust any of the criteria set forth below and to establish new criteria in its
good faith business judgment. Without limiting the fact that the determination
of which Accounts are eligible for borrowing is a matter of Bank’s good faith
reasonable business judgment, the following (“Minimum Eligibility Requirements”)
are the minimum requirements for an Account to be an Eligible Account. Unless
Bank agrees otherwise in writing, Eligible Accounts shall not include:
     (a) Accounts for which the Account Debtor is Borrower’s Affiliate, officer,
employee, or agent;
     (b) Accounts that the Account Debtor has not paid within ninety (90) days
of invoice date regardless of invoice payment period terms;
     (c) Accounts with credit balances over ninety (90) days from invoice date
to the extent of such credit balances;
     (d) Accounts owing from an Account Debtor, in which fifty percent (50%) or
more of the Accounts have not been paid within ninety (90) days of invoice date;
     (e) Accounts owing from an Account Debtor which does not have its principal
place of business in the United States, other than with respect to Account
Debtors of EMEA which have a principal place of business in the United Kingdom
but which are otherwise Eligible Accounts;
     (f) Accounts billed and/or payable outside of the United States unless Bank
has a first priority, perfected security interest or other enforceable Lien in
such Accounts under all applicable laws, including foreign laws (sometimes
called foreign invoiced accounts);
     (g) Accounts owing from an Account Debtor to the extent that Borrower is
indebted or obligated in any manner to the Account Debtor (as creditor, lessor,
supplier or otherwise — sometimes called “contra” accounts, accounts payable,
customer deposits or credit accounts);
     (h) Accounts owing from an Account Debtor which is a United States
government entity or any department, agency, or instrumentality thereof unless
Borrower has assigned its payment rights to Bank and the assignment has been
acknowledged under the Federal Assignment of Claims Act of 1940, as amended;
     (i) Accounts for demonstration or promotional equipment, or in which goods
are consigned, or sold on a “sale guaranteed”, “sale or return”, “sale on
approval”, or other terms if Account Debtor’s payment may be conditional;
     (j) Accounts owing from an Account Debtor where goods or services have not
yet been rendered to the Account Debtor (sometimes called memo billings or
pre-billings) other than with respect to advanced monthly billing in the
ordinary course of Borrower’s business consistent with past practices;
     (k) Accounts subject to contractual arrangements between Borrower and an
Account Debtor where payments shall be scheduled or due according to completion
or fulfillment requirements where the Account Debtor has a right of offset for
damages suffered as a result of Borrower’s failure to perform in accordance with
the contract (sometimes called contracts accounts receivable, progress billings,
milestone billings, or fulfillment contracts);
     (l) Accounts owing from an Account Debtor the amount of which may be
subject to withholding based on the Account Debtor’s satisfaction of Borrower’s
complete performance (but only to the extent of the amount withheld; sometimes
called retainage billings);
     (m) Accounts subject to trust provisions, subrogation rights of a bonding
company, or a statutory trust;
     (n) Accounts owing from an Account Debtor that has been invoiced for goods
that have not been shipped to the Account Debtor unless Bank, Borrower, and the
Account Debtor have entered into an agreement acceptable to Bank in its sole
discretion wherein the Account Debtor acknowledges that (i) it has title to and
has ownership of the goods wherever located, (ii) a bona fide sale of the goods
has occurred, and (iii) it owes payment for such goods in accordance with
invoices from Borrower (sometimes called “bill and hold” accounts);

-26-



--------------------------------------------------------------------------------



 



     (o) Accounts for which the Account Debtor has not been invoiced;
     (p) Accounts that represent non-trade receivables or that are derived by
means other than in the ordinary course of Borrower’s business;
     (q) Accounts for which Borrower has permitted Account Debtor’s payment to
extend beyond 90 days;
     (r) Accounts arising from chargebacks, debit memos or others payment
deductions taken by an Account Debtor;
     (s) Accounts arising from product returns and/or exchanges (sometimes
called “warranty” or “RMA” accounts);
     (t) Accounts in which the Account Debtor disputes liability or makes any
claim (but only up to the disputed or claimed amount), or if the Account Debtor
is subject to an Insolvency Proceeding, or becomes insolvent, or goes out of
business;
     (u) at Bank’s discretion, Accounts owing from an Account Debtor with
respect to which Borrower has received Deferred Revenue other than Deferred
Revenue related to advanced monthly billing in the ordinary course of Borrower’s
business consistent with past practices (but only to the extent of such Deferred
Revenue);
     (v) Accounts owing from an Account Debtor, whose total obligations to
Borrower exceed twenty-five percent (25%) of all Accounts, for the amounts that
exceed that percentage, unless Bank approves in writing;
     (w) Accounts for which Bank in its good faith business judgment determines
collection to be doubtful, including, without limitation, accounts represented
by “refreshed” or “recycled” invoices; and
     (x) other Accounts Bank deems ineligible in the exercise of its good faith
business judgment.
          “EMEA” is defined in the preamble.
          “Equipment” is all “equipment” as defined in the Code with such
additions to such term as may hereafter be made, and includes without limitation
all machinery, fixtures, goods, vehicles (including motor vehicles and
trailers), and any interest in any of the foregoing.
          “ERISA” is the Employee Retirement Income Security Act of 1974, and
its regulations.
          “Event of Default” is defined in Section 8.
          “First Anniversary” is the date that is 365 days after the Effective
Date.
          “Fixed Charges” are, for any period of measurement, the sum of
Borrower’s (a) interest payments made to Bank, plus (b) any regularly scheduled
principal payments on outstanding Indebtedness owed to Bank (including, without
limitation, principal amortization and prepayments of the Term Loan but
excluding payments of principal on the Revolving Line), plus (c) principal
amortization of and interest payments on capitalized leases.
          “Foreign Currency” means lawful money of a country other than the
United States.
          “Foreign Subsidiary” means any Subsidiary which is not a Domestic
Subsidiary.
          “Funding Date” is any date on which a Credit Extension is made to or
for the account of Borrower which shall be a Business Day.
          “FX Business Day” is any day when (a) Bank’s Foreign Exchange
Department is conducting its normal business and (b) the Foreign Currency being
purchased or sold by Borrower is available to Bank from the entity from which
Bank shall buy or sell such Foreign Currency.

-27-



--------------------------------------------------------------------------------



 



          “FX Forward Contract” is defined in Section 2.1.3.
          “FX Reserve” is defined in Section 2.1.3.
          “FX Reduction Amount” is defined in Section 2.1.3.
          “GAAP” is generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other Person as may be approved by a significant segment of the accounting
profession, which are applicable to the circumstances as of the date of
determination.
          “General Intangibles” is all “general intangibles” as defined in the
Code in effect on the date hereof with such additions to such term as may
hereafter be made, and includes without limitation, all Intellectual Property,
claims, income and other tax refunds, security and other deposits, payment
intangibles, contract rights, options to purchase or sell real or personal
property, rights in all litigation presently or hereafter pending (whether in
contract, tort or otherwise), insurance policies (including without limitation
key man, property damage, and business interruption insurance), payments of
insurance and rights to payment of any kind.
          “Governmental Approval” is any consent, authorization, approval,
order, license, franchise, permit, certificate, accreditation, registration,
filing or notice, of, issued by, from or to, or other act by or in respect of,
any Governmental Authority.
          “Governmental Authority” is any nation or government, any state or
other political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.
          “GTTA” is defined in the preamble.
          “GTTI” is defined in the preamble.
          “Guarantor” is any present or future guarantor of the Obligations,
including, without limitation, GTT Global Telecom Government Services, LLC and
TEK Channel Consulting, LLC.
          “Guaranty” is the Guaranty of even date executed by the Guarantor in
favor of Bank and any additional guaranty which may previously have been entered
into or which may be executed after the date of this Agreement with respect to
the Obligations hereunder.
          “Indebtedness” is (a) indebtedness for borrowed money or the deferred
price of property or services, such as reimbursement and other obligations for
surety bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and
(d) Contingent Obligations.
          “Indemnified Person” is defined in Section 12.3.
          “Insolvency Proceeding” is any proceeding by or against any Person
under the United States Bankruptcy Code or the UK Insolvency Act 1986, or under
any other bankruptcy or insolvency law in any jurisdiction, including
assignments for the benefit of creditors, compositions, extensions generally
with its creditors, or proceedings seeking reorganization, arrangement, or other
relief.
          “Intellectual Property” means all of Borrower’s right, title, and
interest in and to the following:
          (a) its Copyrights, Trademarks and Patents;
          (b) any and all trade secrets and trade secret rights, including,
without limitation, any rights to unpatented inventions, know-how, operating
manuals;
          (c) any and all source code;

-28-



--------------------------------------------------------------------------------



 



          (d) any and all design rights which may be available to a Borrower;
          (e) any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and
          (f) all amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents.
          “Interest Expense” means for any fiscal period, interest expense
(whether cash or non-cash) determined in accordance with GAAP for the relevant
period ending on such date, including, in any event, interest expense with
respect to any Credit Extension and other Indebtedness of Borrower and its
Subsidiaries, if any, including, without limitation or duplication, all
commissions, discounts, or related amortization and other fees and charges with
respect to letters of credit and bankers’ acceptance financing and the net costs
associated with interest rate swap, cap, and similar arrangements, and the
interest portion of any deferred payment obligation (including leases of all
types).
          “Inventory” is all “inventory” as defined in the Code in effect on the
date hereof with such additions to such term as may hereafter be made, and
includes without limitation all merchandise, raw materials, parts, supplies,
packing and shipping materials, work in process and finished products, including
without limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.
          “Investment” is any beneficial ownership interest in any Person
(including stock, partnership interest or other securities), and any loan,
advance or capital contribution to any Person.
          “IP Agreement” is any Intellectual Property Security Agreement
executed and delivered by US Borrower or any Guarantor to Bank, including,
without limitation, each Intellectual Property Security Agreement delivered by
each US Borrower and each Guarantor on the Effective Date.
          “Letter of Credit” means a standby letter of credit issued by Bank or
another institution based upon an application, guarantee, indemnity or similar
agreement on the part of Bank as set forth in Section 2.1.2.
          “Letter of Credit Application” is defined in Section 2.1.2(b).
          “Letter of Credit Reserve” has the meaning set forth in
Section 2.1.2(e).
          “Leverage Ratio” is, for any period of measurement, the sum of
Borrower’s Indebtedness to Bank divided by Cash Basis EBITDA.
          “Lien” is a claim, mortgage, deed of trust, levy, charge, pledge,
security interest or other encumbrance of any kind, whether voluntarily incurred
or arising by operation of law or otherwise against any property.
          “Loan Documents” are, collectively, this Agreement, the Debenture,
each Guaranty, each Security Agreement, the Perfection Certificate, the IP
Agreement, any note, or notes or guaranties executed by Borrower or any
Guarantor, and any other present or future agreement between Borrower any
Guarantor and/or for the benefit of Bank in connection with this Agreement, all
as amended, restated, or otherwise modified.
          “Material Adverse Change” is (a) a material impairment in the
perfection or priority of Bank’s Lien in the Collateral or in the value of such
Collateral; (b) a material adverse change in the business, operations, or
condition (financial or otherwise) of Borrower; or (c) a material impairment of
the prospect of repayment of any portion of the Obligations.
          “Minimum Eligibility Requirements” is defined in the defined term
“Eligible Accounts”.
          “Net Income” means, as calculated on a consolidated basis for Borrower
and its Subsidiaries, if any, for any period as at any date of determination,
the net profit (or loss), exclusive of any extraordinary gains, after provision
for taxes, of Borrower and its Subsidiaries for such period taken as a single
accounting period.

-29-



--------------------------------------------------------------------------------



 



          “Obligations” are Borrower’s obligation to pay when due any debts,
principal, interest, Bank Expenses and other amounts Borrower owes Bank now or
later, whether under this Agreement, the Loan Documents, or otherwise,
including, without limitation, all obligations relating to letters of credit
(including reimbursement obligations for drawn and undrawn letters of credit),
cash management services, and foreign exchange contracts, if any, and to perform
Borrower’s duties under the Loan Documents.
          “Operating Documents” are, for any Person, such Person’s formation
documents, as certified with the Secretary of State of such Person’s state of
formation on a date that is no earlier than 30 days prior to the Effective Date,
and, (a) if such Person is a corporation, its bylaws in current form, (b) if
such Person is a limited liability company, its limited liability company
agreement (or similar agreement), and (c) if such Person is a partnership, its
partnership agreement (or similar agreement), each of the foregoing with all
current amendments or modifications thereto.
          “Patents” means all patents, patent applications and like protections
including without limitation improvements, divisions, continuations, renewals,
reissues, extensions and continuations-in-part of the same.
          “Payment” means all checks, wire transfers and other items of payment
received by Bank (including proceeds of Accounts and payment of all the
Obligations in full) for credit to Borrower’s outstanding Credit Extensions or,
if the balance of the Credit Extensions has been reduced to zero, for credit to
its Deposit Accounts.
          “Perfection Certificate” is defined in Section 5.1.
          “Performance Pricing Period” is, provided no Event of Default has
occurred and is continuing, the period (i) commencing on the first (1st) day of
the month following the Subject Month in which Borrower reports, for such
Subject Month that Borrower has maintained its Leverage Ratio in an amount at
all times equal to or less than 2.00:1.00, as confirmed by Bank, in good faith
(the “Performance Pricing Threshold”); and (ii) terminating on the earlier to
occur of (A) the occurrence of a Default or an Event of Default; and (B) the
first (1st) day of the month following the Subject Month in which Borrower fails
to maintain the Performance Pricing Threshold, as determined by Bank, in its
reasonable discretion. Upon the termination of a Performance Pricing Period,
Borrower must maintain the Performance Pricing Threshold each consecutive day
for a complete Subject Month, as determined by Bank, in good faith, prior to
entering into a subsequent Performance Pricing Period. Borrower shall give Bank
prior-written notice of Borrower’s intention to enter into any such Performance
Pricing Period.
          “Permitted Acquisition” is, after the Effective Date, any Acquisition
disclosed to Bank and agreed to by Bank, provided that each of the following
shall be applicable to any such Acquisition:
          (a) no Default or Event of Default shall have occurred and be
continuing or would result from the consummation of the proposed Acquisition;
          (b) the entity or assets acquired in such Acquisition are in the same
or similar line of Business as Borrower is in as of the date hereof;
          (c) the pro forma organizational structure of Borrower and its
Subsidiaries shall be reasonably satisfactory to Bank;
          (d) Borrower shall have provided Bank evidence and reasonably detailed
calculations satisfactory to Bank, in its sole discretion, that, after giving
effect to such Acquisition, the net effect of such Acquisition shall be EBITDA
accretive to Borrower on a pro forma basis for the 12 month period ended one
year after the proposed date of consummation of such proposed Acquisition;
          (e) Borrower shall remain a surviving entity after giving effect to
such Acquisition; if, as a result of such Acquisition, a new Subsidiary of
Borrower is formed or acquired, Borrower shall cause such new Subsidiary to
comply with the requirements of Section 6.12;
          (f) Borrower shall provide Bank with: (i) written notice of the
proposed Acquisition at least ten (10) Business Days prior to the anticipated
closing date of the proposed Acquisition, (ii) drafts of the acquisition
agreement and all other material documents relative to the proposed Acquisition
at least five (5) Business Days prior

-30-



--------------------------------------------------------------------------------



 



to the anticipated closing date of the proposed Acquisition, and (iii) fully
executed copies of the acquisition agreement and all other material documents
relative to the proposed Acquisition promptly after the closing date of the
proposed Acquisition;
          (g) the total cash payable and liabilities assumed by Borrower (either
directly or indirectly) for all such Acquisitions may not exceed Two Million
Five Hundred Thousand Dollars ($2,500,000) in the aggregate per annum; and
          (h) the entity or assets acquired in such Acquisition shall not be
subject to any Lien other than the first-priority Liens granted in favor of Bank
and Permitted Liens, including, without limitation, purchase money Liens
existing on Equipment when acquired, so long as the Lien is confined to the
property and improvements and the proceeds of the Equipment.
          “Permitted Indebtedness” is:
          (a) Borrower’s Indebtedness to Bank under this Agreement and the other
Loan Documents;
          (b) Indebtedness existing on the Effective Date and shown on the
Perfection Certificate;
          (c) Subordinated Debt, if any;
          (d) unsecured Indebtedness from any Borrower or and Guarantor that
executes a Security Agreement to any other Borrower or Guarantor that executes a
Security Agreement;
          (e) unsecured Indebtedness to trade debtors incurred in the ordinary
business, in amounts and in a manner consistent with past practices;
          (f) Indebtedness secured by Permitted Liens; and
          (g) extensions, refinancings, modifications, amendments and
restatements of any items of Permitted Indebtedness (a) through (f) above,
provided that the principal amount thereof is not increased or the terms thereof
are not modified to impose more burdensome terms upon Borrower or its
Subsidiary, as the case may be.
          “Permitted Investments” are:
          (a) Investments shown on the Perfection Certificate and existing on
the Effective Date;
          (b) Cash Equivalents;
          (c) Investments consisting of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of Borrower’s business;
          (d) Cash Investments (i) by Borrower in Subsidiaries that are
Guarantors which have executed a Security Agreement; (ii) by Borrower in
Subsidiaries that are not Guarantors, not to exceed an aggregate amount of Five
Hundred Thousand Dollars ($500,000) per annum and (iii) by Subsidiaries in other
Subsidiaries that are not Guarantors or in Borrower, not to exceed an aggregate
amount per annum of Five Hundred Thousand Dollars ($500,000);
          (e) Investments by EMEA in Global Telecom & Technology Deutschland
GmbH in an aggregate amount not to exceed One Million Dollars ($1,000,000) per
annum;
          (f) Investments consisting of (i) travel advances and employee
relocation loans and other employee loans and advances in the ordinary course of
business, and (ii) loans to employees, officers or directors relating to the
purchase of equity securities of Borrower or its Subsidiaries pursuant to
employee stock purchase plans or agreements approved by Borrower’s board of
directors; and

-31-



--------------------------------------------------------------------------------



 



          (g) Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of customers or suppliers and in
settlement of delinquent obligations of, and other disputes with, customers or
suppliers arising in the ordinary course of business.
          “Permitted Liens” are:
          (a) Liens existing on the Effective Date and shown on the Perfection
Certificate or arising under this Agreement and the other Loan Documents;
          (b) Liens for taxes, fees, assessments or other government charges or
levies, either (i) not due and payable or (ii) being contested in good faith and
for which Borrower maintains adequate reserves on its Books, provided that no
notice of any such Lien has been filed or recorded under the Internal Revenue
Code of 1986, as amended, and the Treasury Regulations adopted thereunder;
          (c) purchase money Liens (i) on Equipment acquired or held by Borrower
incurred for financing the acquisition of the Equipment securing no more than
One Million Five Hundred Thousand Dollars ($1,500,000) in the aggregate amount
outstanding, or (ii) existing on Equipment when acquired, if the Lien is
confined to the property and improvements and the proceeds of the Equipment;
          (d) Liens incurred in the extension, renewal or refinancing of the
Indebtedness secured by Liens described in (a) through (c), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase;
          (e) leases or subleases of real property granted in the ordinary
course of business, and leases, subleases, non-exclusive licenses or sublicenses
of property (other than real property or Intellectual Property) granted in the
ordinary course of Borrower’s business, if the leases, subleases, licenses and
sublicenses do not prohibit granting Bank a security interest;
          (f) Liens in favor of other financial institutions arising in
connection with Borrower’s deposit and/or securities accounts held at such
institutions, provided that Bank has a perfected security interest in the
amounts held in such deposit and/or securities accounts; and
          (g) Liens arising from (i) Permitted Indebtedness and (ii) orders,
judgments, decrees or attachments in circumstances not constituting an Event of
Default under Section 8.4 or 8.7.
          “Person” is any individual, sole proprietorship, partnership, limited
liability company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.
          “Prime Rate” is Bank’s most recently announced “prime rate,” even if
it is not Bank’s lowest rate.
          “Registered Organization” is any “registered organization” as defined
in the Code with such additions to such term as may hereafter be made.
          “Requirement of Law” is as to any Person, the organizational or
governing documents of such Person, and any law (statutory or common), treaty,
rule or regulation or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.
          “Reserves” means, as of any date of determination, such amounts as
Bank may, after consultation with Borrower, from time to time establish and
revise in good faith reducing the amount of Advances, Letters of Credit and
other financial accommodations which would otherwise be available to Borrower
under the lending formulas: (a) to reflect events, conditions, contingencies or
risks which, as determined by Bank in good faith, do or may have a material
adverse affect on (i) the Collateral or any other property which is security for
the Obligations or its value (including without limitation any increase in
delinquencies of Accounts), (ii) the assets or business of Borrower or any
guarantor, or (iii) the security interests and other rights of Bank in the
Collateral (including the enforceability, perfection and priority thereof); or
(b) to reflect Bank’s good faith belief that any collateral report or financial
information furnished by or on behalf of Borrower or any guarantor to Bank is or
may have been

-32-



--------------------------------------------------------------------------------



 



incomplete, inaccurate or misleading in any material respect; or (c) in respect
of any state of facts which Bank determines in good faith reasonable business
judgment constitutes an Event of Default or may, with notice or passage of time
or both, constitute an Event of Default.
          “Responsible Officer” is any of the Chief Executive Officer,
President, Chief Financial Officer and Controller of Borrower and, in the case
of EMEA, also any of its directors.
          “Restricted License” is any material license or other agreement with
respect to which Borrower is the licensee (a) that prohibits or otherwise
restricts Borrower from granting a security interest in Borrower’s interest in
such license or agreement or any other property, or (b) for which a default
under or termination of could interfere with the Bank’s right to sell any
Collateral.
          “Revolving Line” is an Advance or Advances in an amount not to exceed
Five Million Dollars ($5,000,000).
          “Revolving Line Maturity Date” is September 29, 2012.
          “Second Anniversary” is the date that is 365 days after the First
Anniversary.
          “SEC” shall mean the Securities and Exchange Commission, any successor
thereto, and any analogous Governmental Authority
          “Securities Account” is any “securities account” as defined in the
Code with such additions to such term as may hereafter be made.
          “Security Agreement” is any Security Agreement executed and delivered
by any Guarantor to Bank, including, without limitation, each Security Agreement
delivered by each Guarantor on the Effective Date.
          “Streamline Period” is, provided no Default or Event of Default has
occurred and is continuing, the period (i) beginning on the first (1st) day in
which Borrower has, for each consecutive day in the immediately preceding thirty
(30) day period, maintained unrestricted cash at Bank plus the unused
Availability Amount, as determined by Bank, in good faith, in an amount at all
times greater than Five Million Dollars ($5,000,000) (the “Streamline Balance”);
and (ii) ending on the earlier to occur of (A) the occurrence of a Default or an
Event of Default; and (B) the first day thereafter in which Borrower fails to
maintain the Streamline Balance, as determined by Bank, in good faith. Testing
for the Streamline Period shall include the period that is thirty (30) days
prior to the Effective Date. Upon the termination of a Streamline Period,
Borrower must maintain the Streamline Balance each consecutive day for thirty
(30) consecutive days, as determined by Bank, in good faith, prior to entering
into a subsequent Streamline Period. Borrower shall give Bank prior-written
notice of Borrower’s intention to enter into any such Streamline Period.
          “Subject Month” is the latest calendar month for which Borrower has
timely delivered the reports and schedules required pursuant to Section 6.2(a)
hereof.
          “Subordinated Debt” is indebtedness incurred by Borrower subordinated
to all of Borrower’s now or hereafter indebtedness to Bank (pursuant to a
subordination, intercreditor, or other similar agreement in form and substance
reasonably satisfactory to Bank entered into between Bank and the other
creditor), on terms reasonably acceptable to Bank.
          “Subsidiary” is, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless the context otherwise
requires, each reference to a Subsidiary herein shall be a reference to a
Subsidiary of Borrower or Guarantor.
          “Term Loan” is a loan made by Bank pursuant to the terms of
Section 2.1.5 hereof.

-33-



--------------------------------------------------------------------------------



 



          “Term Loan Amount” is an aggregate amount equal to Ten Million Dollars
($10,000,000) outstanding at any time.
          “Term Loan Maturity Date” is the earliest of (a) September 30, 2015 or
(b) the occurrence of an Event of Default.
          “Term Loan Payment” is defined in Section 2.1.5(b).
          “Third Anniversary” is the date that is 365 days after the Second
Anniversary.
          “Trademarks” means any trademark and servicemark rights, whether
registered or not, applications to register and registrations of the same and
like protections, and the entire goodwill of the business of Borrower connected
with and symbolized by such trademarks.
          “Transaction Report” is the Bank’s standard reporting package provided
by Bank to Borrower.
          “Transfer” is defined in Section 7.1.
          “US Borrower” is, singly and collectively, jointly and severally, each
Borrower other than EMEA.
          “WBS” is defined in the preamble.
[Signature page follows.]

-34-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed as of the Effective Date.
BORROWER:

                      GLOBAL TELECOM & TECHNOLOGY, INC.   GLOBAL TELECOM &
TECHNOLOGY
AMERICAS, INC.    
 
                   
By:
  /s/ Eric A. Swank       By:   /s/ Eric A. Swank    
 
                   
 
  Name: Eric A. Swank           Name: Eric A. Swank    
 
  Title:   Chief Financial Officer           Title:   Chief Financial Officer  
 
 
                    GTT-EMEA, LTD.   WBS CONNECT, LLC    
 
                   
By:
  /s/ Richard D. Calder       By:   /s/ Eric A. Swank    
 
                   
 
  Name: Richard D. Calder           Name: Eric A. Swank    
 
  Title:   Director           Title:   CFO of Managing Member    

          BANK:

SILICON VALLEY BANK
      By:   /s/ Christopher Leary         Name:   Christopher Leary       
Title:   Vice President       

Effective Date: September 30, 2010
[Signature page to Loan and Security Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT A — COLLATERAL DESCRIPTION
     The Collateral consists of all of Borrower’s right, title and interest in
and to the following personal property:
     All goods, Accounts (including health-care receivables), Equipment,
Inventory, contract rights or rights to payment of money, leases, license
agreements, franchise agreements, General Intangibles, commercial tort claims,
documents, instruments (including any promissory notes), chattel paper (whether
tangible or electronic), cash, deposit accounts, fixtures, letters of credit
rights (whether or not the letter of credit is evidenced by a writing),
securities, and all other investment property, supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located; and
     all Borrower’s Books relating to the foregoing, and any and all claims,
rights and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

1



--------------------------------------------------------------------------------



 



EXHIBIT B
COMPLIANCE CERTIFICATE

      TO:       SILICON VALLEY BANK   Date:                               FROM:
GLOBAL TELECOM & TECHNOLOGY, INC. et al.    

          The undersigned authorized officer of Global Telecom and Technology,
Inc. ( a “Borrower”) certifies that under the terms and conditions of the Loan
and Security Agreement between Borrower and Bank (the “Agreement”), (1) Borrower
is in complete compliance for the period ending                               
with all required covenants except as noted below, (2) there are no Events of
Default, (3) all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, (4) each
Borrower, and each of its respective Subsidiaries, has timely filed all required
tax returns and reports, and Borrower has timely paid all foreign, federal,
state, national and local taxes, assessments, deposits and contributions owed by
Borrower except as otherwise permitted pursuant to the terms of Section 5.9 of
the Agreement, and (5) no Liens have been levied or claims made against any
Borrower or any of its respective Subsidiaries, if any, relating to unpaid
employee payroll or benefits of which any Borrower has not previously provided
written notification to Bank. Attached are the required documents supporting the
certification. The undersigned certifies that these are prepared in accordance
with GAAP consistently applied from one period to the next except as explained
in an accompanying letter or footnotes. The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered. Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.
Please indicate compliance status by circling Yes/No under “Complies” column.

          Reporting Covenant   Required   Complies
 
       
Monthly financial statements with
Compliance Certificate
  Monthly within 30 days   Yes      No
 
       
Annual financial statement (CPA Audited) + CC
  FYE within 150 days   Yes      No
 
       
10-Q, 10-K and 8-K
  Within 5 days after filing with SEC   Yes      No
 
       
A/R & A/P Agings, Deferred Revenue report
  Monthly within 15 days   Yes      No
 
       
Transaction Reports
  Monthly within 20 days and with each request for a Credit Extension  
Yes      No
 
       
Projections
  FYE within 45 days and as amended or updated   Yes      No

The following Intellectual Property was registered and/or the following
Governmental Approvals were obtained after the Effective Date (if no
registrations or approvals, state “None”)
 

                          Financial Covenant   Required   Actual   Complies
Maintain as indicated:
                       
Minimum Liquidity (certified monthly)
  $ 5,000,000     $                          Yes      No
Minimum Fixed Charge Coverage Ratio (tested quarterly, on a T3M basis
    1.25:1.00       ______ :1.0     Yes      No

1



--------------------------------------------------------------------------------



 



     The following financial covenant analyses and information set forth in
Schedule 1 attached hereto are true and accurate as of the date of this
Certificate.
     The following are the exceptions with respect to the certification above:
(If no exceptions exist, state “No exceptions to note.”)
     
 
     
 
     
 

                  GLOBAL TELECOM & TECHNOLOGY, INC. et al.   BANK USE ONLY    
 
               
By:
          Received by:    
 
         
 
   
 
  Name:

      authorized signer    
 
  Title:

      Date:
 
   
 
               
 
          Verified:

   
 
          authorized signer    
 
               
 
          Date:

   
 
               
 
          Compliance Status:    Yes      No    

2



--------------------------------------------------------------------------------



 



Schedule 1 to Compliance Certificate
Financial Covenants of Borrower
In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.
Dated:                     
I. Liquidity (Section 6.9(a))
Required: Maintain unrestricted cash plus the unused availability under the
Borrowing Base of at least Five Million Dollars ($5,000,000).
Actual:

         
A. Aggregate value of the unrestricted cash of Borrower
  $                       
B. Aggregate value of the unused Availability under the Borrowing Base
  $                       
C. LIQUIDITY (line A plus line B)
  $                       

Is line C equal to or greater than $5,000,000?

     
o No, not in compliance
  o Yes, in compliance

3



--------------------------------------------------------------------------------



 



II. Fixed Charge Coverage Ratio. (Section 6.9(b))
Required: Maintain on a quarterly basis, as of the last day of each fiscal
quarter of the Borrower, measured on a trailing three month basis, Borrower
shall maintain a ratio of (i) Cash Basis EBITDA for such period divided by
(ii) Fixed Charges of at least 1.25:1.00
Actual: All amounts measured on a trailing three month basis:

         
A. EBITDA
  $                           
B. Unfinanced Capital Expenditures
  $                           
C. Taxes actually paid in cash
  $                           
D. cash interest expense paid on Subordinated Debt
  $                           
E. principal payments on Subordinated Debt not existing on the Effective Date
  $                           
F. Other cash distributions approved by Bank, in its sole discretion, on a
case-by-case basis
  $                           
G. CASH BASIS EBITDA (line A minus line B minus line C minus line D minus line E
minus line F)
  $                           
H. Fixed Charges
  $                           
I. FIXED CHARGE COVERAGE RATIO (line G divided by line H, expressed as a ratio)
    _______:1.00  

Is line I equal to or greater than 1.25:1:00?

     
o No, not in compliance
  o Yes, in compliance

1